Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of Applicant’s claim amendments on 12/09/2019. The claim amendments are entered. Presently, claims 8-9, 11, 14-16, 21, 24, 26-27, and 29-38 remain pending. Claims 29 have been amended, claims 1-7, 10, 12-13, 17-20, 22-23, 25, and 28 are cancelled, and claims 30-38 are newly added.
Response to Arguments
Applicant's arguments filed 06/23/2021 have been fully considered but they are not persuasive. 
Applicant argues: pg. 13 of Applicant’s remarks.

The Office in the new Non-Final action fails to answer the substance of applicant's traversals. 
Regarding claim 15, amended in the last Office action, the Office has not responded to the applicant's arguments that modification to achieve the claim combination is adverse to a principle of operation of the primary reference. See p. 24 of applicant's last response. The Examiner does not respond to applicant's traversals, which is contrary to compact prosecution. If the Examiner had taken up the applicant's arguments, prosecution would have been advanced. The applicant would know the stance and the response of the Office in reply to applicant's arguments. Now, because the Office has not responded to the applicant's arguments, the applicant is required to bring forward the very same arguments that it raised before just so that they are considered. This is contrary to compact prosecution…See also, applicant's traversals of 112 and art based rejections in applicant's prior response. The Examiner does not respond to applicant's traversals, which is contrary to compact prosecution. If the Examiner has taken up the applicant's arguments, prosecution would have been advanced. The applicant would know the stance and the response of the Office in reply to applicant's arguments. This is contrary to compact prosecution. Applicant in the prior 112 rejection response raised the 

Examiner Response: Examiner respectfully disagrees. Applicant claims their arguments were not responded to on page 24 of the Applicants Remarks dated 12/15/2020. On pages 23-24 of the Applicants Remarks dated 12/15/2020, Applicant argues the combination Independent claim 15 stating “The Office further asserted that the applicant's traversal could not have been applied to the current rejection of claim 15. However, the applicant noted that the applicant's traversal based on a proposed modification to achieve the claim elements based on being adverse to a principle of operation of the primary references independent of a secondary art reference relied upon.”. Examiner notes that the final rejection date 10/15/2020 relies on a 102 rejection as being anticipated by Wu. In the non-final action mailed 2/23/2021 (the most recent Office Action), the rejection of claim 15 relies upon a new 103 rejection combination of references rendering the Applicant’s argument moot. The Applicant is essentially arguing all future 103 combinations of Wu without actually having seen new prior art.
	Regarding the 112(a) rejections of claims 17 and 23-28, the 112(a) rejections of these claims have been withdrawn by the examiner.

Applicant argues: pg. 14- of Applicant’s remarks. (i) Applicant respectfully asserts that the Examiner has not presented a primafacie case in support of the rejection under 35 USC 101. According to the May 2016 USPTO IEG Guidelines a proper rejection under 35 USC 101 "must provide an explanation as to why each claim is unpatentable, which must be sufficiently clear and specific to provide applicant sufficient notice of the reasons for ineligibility and enable the applicant to effectively respond." May 2016 Update USPTO IEG Guidelines, p. 214 For a proper rejection under 35 USC 101 based on an abstract idea being recited an Examiner must specifically identify the claim recitations defining each asserted abstract idea ("The rejection must identify the specific claim limitations and explain why those claim limitations set forth a judicial exception... When the examiner has determined the claim recites and abstract idea, the rejection should identify the abstract idea as it is recited") May 2016 Update USPTO IEG Guidelines, p. 2… (ii) To the base claims, the Examiner asserts that the elements of "extracting data relevant to a point of view of the user from the communication data stream..." defines an abstract idea. Non-Final action, p. 3. However, the base claims do 
For a proper rejection under 35 USC 101 based on an abstract idea being recited an Examiner must specifically identify the claim recitations defining each asserted additional element that is not regarded as an abstract idea ("After identifying the judicial exception in the rejection, identify any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception and explain why they do not add significantly more to the exception" May 2016 Update USPTO IEG Guidelines, p. 3). 
The Examiner has not identified particular claim recitations defining the asserted abstract idea and has not identified particular claim elements asserted to define additional elements. Accordingly, applicant has insufficient information to respond. For example, significantly different avenues for traversal are available in dependence on whether claim element is asserted to define an abstract idea or an additional element. In that the applicants have insufficient information from which to formulate a response, no prima facie case of eligibility has been presented. May 2016 Update USPTO IEG Guidelines, p. 2. 
The USPTO has now clarified the requirements for demonstrating that an asserted additional element is well understood, routine or conventional.
(iii) Applicant respectfully notes that as to each element of the pending claims asserted to be an "additional element" the Examiner has failed to present a "citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well- understood, routine, conventional nature of the additional element(s)" in compliance with the Guidelines. Applicant respectfully notes that as to each element of the pending claims asserted to be an "additional element" the Examiner has failed to present a "citation to one or more of the court decisions discussed in MPEP @ 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s)"in compliance with the Guidelines. Applicant respectfully notes that as to each element of the pending claims asserted to be an "additional element" the Examiner has failed to present "a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)" in compliance with the Guidelines. Applicant respectfully notes that as to each element of the pending claims asserted to be an "additional element" the Examiner has failed to present "a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s) in compliance with the Guidelines." 
The current rejections accordingly are hereby traversed at least for the reason that the current rejections are non-compliant with the April 2018 IEG Guidelines. Accordingly, applicant respectfully requests that the application be allowed, or if any rejection is maintained that a new Non-Final action be presented that is compliant with the April 2018 IEG Guidelines. 
The Examiner will note that according to the October 2019 IEG Update, the conclusion that an element is "insignificant extra-solution activity" must be supported by a complete Berkheimer analysis. See Note 82, October 2019 IEG Update. 
Regarding the base claims, various elements of the base claims are asserted to be extra- solution activity. See p. 9: " 'obtaining one or more communication data stream in which a user of the users participates;' (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g).)...and 'storing the one or more point of view record from the generating in a knowledge base such that the one or more point of view record may be utilized by another user communicating with the user.' (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g)." 
The Examiner has asserted that "obtaining one or more communication data stream in which a user of the users participates" and "storing the one or more point of view record 
The Office at the interview took the position, as best understood, that Berkheimer can be complied with merely by citation to a section of the MPEP. See Interview Summary herein. However, this position is not supported by the Evidence. Under Berkheimer, the conclusion of insignificant extra-solution activity can only be supported by "A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well- understood, routine, conventional nature of the additional element(s)...a citation to one or more of the court decisions discussed in MPEP @ 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s)... A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s)... A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional element(s) represents well-understood." The mere citation to a section of the MPEP in not one of the enumerated types of qualifying evidence set forth in Berkheimer. See Berkheimer Memorandum.

(iv) The Examiner has asserted that certain elements of the claims define a mental process. However, examples of claims that do not recite mental processes because they cannot be practically performed in the human mind include: "a claim to a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites, SiRF Technology, Inc. v. International Trade Commission;[44] ... a claim to detecting suspicious activity by using network monitors and analyzing network packets, SRIInt'l, Inc. v. Cisco Systems, Inc.; [45]a claim to a specific data encryption method for computer communication involving a several-step manipulation of data, Synopsys, Inc. v. Mentor Graphics Corp. (distinguishing the claims in TQP Development, LLC v. Intuit Inc.);[46] and... a claim to a method for rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image against a blue noise mask, where the method required the manipulation of computer data structures (e.g., the pixels of a 
Elements asserted by the Examiner to define a mental process cannot practically be performed in the human mind. For example, "extracting data relevant to a point of view of the user from the communication data stream...," and "generating one or more point of view record corresponding to the user based on the data from the extracting;" cannot practically be performed by the human mind. See October 2019 IEG Update: : "a claim to a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites, SiRF Technology, Inc. v. International Trade Commission; [44] ... a claim to detecting suspicious activity by using network monitors and analyzing network packets, SRIInt'l, Inc. v. Cisco Systems, Inc.; [45]a claim to a specific data encryption method for computer communication involving a several-step manipulation of data, Synopsys, Inc. v. Mentor Graphics Corp. (distinguishing the claims in TQP Development, LLC v. Intuit Inc.);[46] and... a claim to a method for rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image against a blue noise mask, where the method required the manipulation of computer data structures (e.g., the pixels of a digital image and a two-dimensional array known as a mask) and the output of a modified computer data structure (a halftoned digital image)," See October 2019 IEG Guidelines."
If the Examiner wishes to maintain any of the rejections under 35 USC 101, the Examiner is respectfully requested, for each claim, to (1) identify the specific claim elements regarded to identify the abstract idea (84 FR 54); for each claim (2) determine whether specifically recited claim elements identified as defining the abstract idea fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 54); for each claim (3) set forth an analysis of whether a judicial exception is integrated into a practical application of that exception (84 FR 53); and (4) for each claim, for any additional element regarded not to add significantly more than the asserted abstract idea, set forth an analysis compliant with the Berkheimer memorandum (84 FR 56). 


Examiner response: Examiner respectfully disagrees. Regarding point (i), Examiner identifies which limitations recite in step 2A, Prong 1, see the 101 rejection below. 
“To the base claims, the Examiner asserts that the elements of "extracting data relevant to a point of view of the user from the communication data stream..." defines an abstract idea. Non-Final action, p. 3. However, the base claims do not recite "extracting data relevant to a point of view of the user from the communication data stream...". The base claims in their fuller context recite "extracting data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier;". The step of “extracting data relevant to a point of view of the user from the communication data stream” is an abstract idea. A human can reasonably make an observation to extract data and determine whether the data is relevant to a point of view of a user. The step of using “at least one pre-trained point of view classifier” is a well understood, routine, and conventional additional element which the Examiner had provided Berkheimer evidence for. See 101 rejection below. Applicant further states “The Examiner has not identified particular claim recitations defining the asserted abstract idea and has not identified particular claim elements asserted to define additional elements.” Examiner disagrees. Examiner indicated which limitations were abstract ideas in step 2A, prong 2 and which limitations were additional elements in step 2A, prong 2. 
	Regarding point (iii), applicant remarks “Applicant respectfully notes that as to each element of the pending claims asserted to be an "additional element" the Examiner has failed to present a "citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well- understood, routine, conventional nature of the additional element(s)" in compliance with the Guidelines.”. During the interview the Applicant remarked that every single additional element needed to be addressed with Berkheimer evidence, this is technically not correct. According to the Prong Two Considerations per MPEP 2106.05, the Examiner can cite to subsections 2106.05 (a) through 2106.05 (h) with respects to step 2B or cite to berkheimer evidence. The examiner has cited each additional element to either 2106.05 (a) through 2106.05 (h) or Berkheimer evidence. See the 101 rejection below. 
	Regarding point (iv), Applicant argues “Elements asserted by the Examiner to define a mental process cannot practically be performed in the human mind. For example, "extracting data relevant to a point of view of the user from the communication data stream...," and "generating one or more point of view record corresponding to the user based on the data from the extracting;" cannot practically be performed by the human mind.” Examiner respectfully disagrees. The limitation "extracting data relevant to a point of view of the user from the communication data stream...” recites a mental "generating one or more point of view record corresponding to the user based on the data from the extracting;" is also a mental process. A human can reasonably create (i.e. generate) a simple point of view record based on data with the help of paper and pencil. Arguments are no persuasive

Applicant argues: pg. 46-63 of Applicant’s remarks

(i) Claim 8 recites elements of "storing the one or more point of view record from the generating in a knowledge base such that the one or more point of view record may be utilized by another user communicating with the user"… The reason presented by the Examiner for there being motivation to modify Wu according to Sundstrom is presented as follows: "Doing so would allow for predicting the likelihood of communication (para [0006] The method includes predicting a likelihood that a first user will initiate communication with a second user based on stored information for the first user that indicates the second user)." 
The Office has presented a reason without a rational underpinning. The elements of Wu asserted to correspond to the first user and second user of Sundstrand are the user of Wu and the chatbot of Wu. However, in the scenario relied on in Wu, the user of Wu and the chatbox of Wu are already in communication, and there is no reason or possible use of predicting a likelihood of communication between the Wu user and the Wu chatbox. Accordingly, the Examiner's reason are not "thorough and searching" and fail to explain "how or why" a skilled artisan would be motivated to modify Wu according to Sundstrand.

Examiner response: Examiner respectfully disagrees. Regarding point (i), the Applicant states “The reason presented by the Examiner for there being motivation to modify Wu according to Sundstrom is presented as follows: "Doing so would allow for predicting the likelihood of communication (para [0006] The method includes predicting a likelihood that a first user will initiate communication with a second user based on stored information for the first user that indicates the second user)." Examiner notes that the Applicant is citing the motivation/rationale from the old previous Final Office Action dated 10/15/2020 instead of from the Non-final Office Action dated 2/23/2021 which states:

paragraph [0113] based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about "work";) with Sundstrom’s method of extracting topic information from communication data (see e.g., Sundstrom, paragraph [0041] Other information such as the topic, the priority of the entry, and any time information from the entry may be recorded.).
Doing so would allow for the stored information to be distributed. (para [0059] Similarly, the analysis of the stored information may be distributed. For example, it is also possible for the likelihood indicator itself to be determined on server 212 or on another device 206.).
Wu and Sundstrom are analogous arts because both are directed towards extracting topic information based on communication data. One of ordinary skill in the art would be motivated to modify the teachings of Wu with the teachings of Sundstrom because allows information to be stored and distributed on different devices which is an improvement over the prior art teachings of Wu. 
Applicant argues: (i) The Examiner has failed to provide an explanation, with a rational underpinning, as to how or why Wu and Wu2 would be combined to achieve the elements of "selectively delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the selectively delivering to the second user is performed while the second user and the user are participating in the certain communication instance". 
For the elements of "communication assistant service communication" the Examiner relies on the Wu feature of "For example, as illustrated in FIG. 3A Rinna (or chat bot 
Importantly, the Examiner's argument attempting to address the element of "selectively delivering to the second user a communication assistant service communication" does not even propose modification of the Wu element relied on for "second user a communication assistant service communication". As noted the Examiner relies on Wu's group chat text "Rinna also wants to join! Should I like the happy hour?"" for "communication assistant service communication" but the Examiner presents no explanation for why the skilled artisan would modify the presentment "Rinna also wants to join! Should I like the happy hour?"" to achieve "selectively delivering to the second user a communication assistant service communication". For that reason alone the Examiner's rejection is deficient given that the Examiner has failed to explain how or why the elements of the references would be combined. See, e.g., Knetic Concepts, Inc. v. Smith & Nephew, Inc., 688 F.3d 1342, 1368 (Fed. Cir. 2012) (quoting Innogenetcs, N. V v. Abbott Labs., 512 F.3d 1363, 1374 ("We must still be careful not to allow hindsight reconstruction of the references to reach the claimed invention without any explanation as to how or why the references would be combined to produce the claimed invention."). 
The Examiner in fact presents no position that the skilled artisan would modify the group chat text of the relied on Fig. 3A of Wu of"Rinna also wants to join! Should I like the happy hour?"" for "communication assistant service communication" to include "selectively delivering to the second user a communication assistant service communication". As such the Examiner has not addressed the claim elements. When presenting an explanation for the combination, the Examiner must present an explanation why the skilled artisan would modify the element relied on in the primary reference to achieve the claim elements, not some other elements. "The factual inquiry whether to combine references must be thorough and searching," and "[t]he need for specificity pervades [our] authority" (emphasis added) In re Nuvasive, Inc., 842 F3d 1376. 1381-82 (Fed. Cir. 2016) (quoting In re Lee, 277 F.3d 1338, 1343 (Fed. Cir. 2002)) 
For the elements of "selectively delivering" the Examiner cites to another conversation of Wu2 which is totally unrelated to the relied on disclosure of Wu of Fig. 3A relied on for "communication assistant service communication". For the elements of "selectively would modify the element relied on in the primary reference to achieve the claim elements, not some other elements. "The factual inquiry whether to combine references must be thorough and searching," and "[t]he need for specificity pervades [our] authority" (emphasis added) In re Nuvasive, Inc., 842 F3d 1376. 1381-82 (Fed. Cir. 2016) (quoting In re Lee, 277 F.3d 1338, 1343 (Fed. Cir. 2002)) 
Is the Examiner proposing that it would be a good idea for one of the relied on group chat users of Wu to become a psychologist in the middle of the group chat conversation in which all users are benefiting from the group chat? As best understood, the Examiner's explanation of motivation to modify amounts to a proposal that the skilled artisan would abandon using the group chat of Wu, and instead use the platform of Wu2 in which a psychologist is communicating with a chatbot. As such, the claim elements are not satisfied given that the Examiner has relied on Wu, and not Wu2 for remaining recitations of the claims. 
(ii) In a further aspect, the Examiner has not provided an explanation as to why Wu2 in the relied on section is regarded to teach elements related to "wherein the user and a second user are participating in the certain communication instance at a time of the detecting; and selectively delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user." The Examiner cites to "In an implementation, an emotion card may be provided to a psychologist to help the psychologist to learn user information of a user." Accordingly, the Examiner may have asserted that "user" of Wu2 Fig. 11 satisfies the claim 15 claim recitation of "second user". If the Examiner has cited "user" of Fig. 11 of Wu to the recitation of "second user" the Examiner is respectfully requested to explain how the claim recitation of "wherein the user and a second user are participating in the certain communication instance at a time of the detecting" are satisfied by Wu2. As best understood, Wu2 Fig. 11 depicts a psychologist in a chat session with a chatbot. 
Further with regard to the rejection of claim 15, the Examiner has proposed a modification that is not needed by and not relevant to the primary reference. Wu, according to a principle thereof, describes a system where all users benefit from seeing text from other users. Yet, the Examiner proposes a modification which would change a 


Examiner response: Examiner respectfully disagrees. Regarding point (i), Applicant appears to be arguing the combination of Wu and Wu2 in the rejection of claim 15. Wu is directed towards the use of artificial intelligence in chat bots (see e.g., Wu, Abs. Systems and methods for multiple topic automated chatting are provided. The systems and method provide multiple topic automated (or artificial intelligence) chatting by analyzing user inputs in a conversation to determine a plurality topics, to determine and score features related to the determined topics and different users, and to create a knowledge graph of the determined topics.). Wu2 is also directed towards the use of artificial intelligence in chat bots (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.) therefore, Wu and Wu2 are within the same field of endeavor. It may be of pertinence to also note that Wu and Wu2 are also the same inventors. Applicant remarks that Wu is directed towards a group chat whereas the claims require “selectively delivering to the second user a communication assistant service communication”. It appears the Applicant has qualms with the fact Wu is used in a group chat setting, for example Applicant states “The Examiner in fact presents no position that the skilled artisan would modify the group chat text of the relied on Fig. 3A of Wu of"Rinna also wants to join! Should I like the happy hour?"" for "communication assistant service communication" to include "selectively delivering to the second user a communication assistant service communication".”. 
	The Applicant focuses on an embodiment of Wu that uses a group chat however, what the Applicant fails to point out is that Wu also discloses an embodiment in figure 3B where communication is delivered to a single (i.e selectively) user (see e.g., Wu, para [0057] FIG. 3B is a schematic diagram illustrating a screen shot of a user interface of the user's client computing device shown in FIG. 3A during a conversation with the multiple topic AI chat bot during a conversation with a single user, in accordance with aspects of the disclosure.) 


    PNG
    media_image1.png
    728
    497
    media_image1.png
    Greyscale

Indeed, the chat bot platform of Wu allows for both group chat messaging and selectively sending communications delivered to a single user. Examiner notes that the term “selectively” does not necessarily limit the message being sent to a single user under the broadest reasonable interpretation. Therefore, it would not unreasonable or 
	Applicant also poses the question “Is the Examiner proposing that it would be a good idea for one of the relied on group chat users of Wu to become a psychologist in the middle of the group chat conversation in which all users are benefiting from the group chat?” To clarify, this is not what the Examiner is suggesting. In fact, nowhere in the in the Office Action even mentions or suggests the group chat users “becoming” a psychologist. What the Examiner is really trying to suggest is that the Wu’s POV record delivered to a group of users can be modified by the teachings of Wu2 to be delivered to a single person. One of ordinary skill in the art or anyone that has used a messaging software application (e.g. iMessage, facebook messenger, whats app, emails, text, etc.) is aware that these messaging platforms allow not only group messaging but also “selective” one on one messaging. 
	Regarding point (ii), applicant remarks “In a further aspect, the Examiner has not provided an explanation as to why Wu2 in the relied on section is regarded to teach elements related to "wherein the user and a second user are participating in the certain communication instance at a time of the detecting; and selectively delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user." The Examiner cites to "In an implementation, an emotion card may be provided to a psychologist to help the psychologist to learn user information of a user." Accordingly, the Examiner may have asserted that "user" of Wu2 Fig. 11 satisfies the claim 15 claim recitation of "second user". If the Examiner has cited "user" of Fig. 11 of Wu to the recitation of "second user" the Examiner is respectfully requested to explain how the claim recitation of "wherein the user and a second user are participating in the certain communication instance at a time of the detecting" are satisfied by Wu2. As best understood, Wu2 Fig. 11 depicts a psychologist in a chat session with a chatbot.”
	Firstly, the claims simply state a “user” and a “second user”. The claims do not further define details about the user. Under the broadest reasonable interpretation a chatbot can be a user as it is actively participating in the communication with a second user. As the Applicant noted, in figure 11 of Wu2, a first user (i.e. chatbot) is partcicipating in communications with a second user (i.e. Psychologist). Wu2 further discloses selectively sending an emotion card (i.e stored point of view record) to the psychologist whom the emotion card was specifically intended for so that they may utilize the information for treating their patient. 

Applicant argues: Claim 29 recites elements of "obtaining a communication data stream in which a user of the users participates; extracting data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier; generating a point of view record of the user based on the data from the extracting; storing the point of view record of the user from the generating in a knowledge base". 
To the highlighted elements the Examiner will note that the Examiner has not presented any explanation of the reference teaching elements relied on for the claim elements, but rather, has merely copied in text from the claim, and has appended large sections of text from Wu adjacent to the copied text. As such it is not possible for the applicant to discern the particular elements within the reference teaching elements regarded to satisfy the various claim elements. 
By not specifying any particular elements of Wu relied on as to specifically recited claim elements, the Office has established a "flexible" rejection. If the applicant speculates in a traversal of a rejection that a first element of Wu has been cited in reference to a first element of the claim the Office may maintain in a reply that a second element of Wu, not the first element of Wu has been cited in reference to the first claim element. The applicant is provided with no guidance as to what should be responded to in traversing the rejection and/or the best approaches for advancing prosecution. For a prima facie case of anticipation a single reference "must not only disclose all elements of the claim within the four corners of the document, but must also disclose those elements 'arranged as in the claim."' (emphasis added) Net MoneyIn v. Verisign (Fed. Cir. 2008) quoting Connell v. Sears, Roebuck & Co., 722 F.2d 1542, 1548 (Fed. Cir. 1983). If Wu actually has all of the claim elements arranged as in the claim, the Examiner should be able to clearly identify all of the claim elements in the reference.

Examiner response: Examiner respectfully disagrees. Examiner notes that comments and explanations in the rejections Non-final rejection dated 2/23/2021 however, the applicant does not specifically address which limitations are unclear or left unexplained, instead Applicant simply accuses the rejection of being “flexible” without further details or arguments on why the rejection is “flexible”. 
Wu teaches a system comprising: a memory; one or more processor in communication with memory; and program instructions executable by the one or more 
obtaining a communication data stream in which a user of the users participates (para [0076] The chat bot 100 collects user inputs 130 for a conversation. The conversation may between the chat bot 100 and one user as illustrated in FIG. 3B or between the chat bot 100 and a plurality of users as illustrated in FIG. 3B. As such, the user inputs 130 may be from one or more users 102 of the chat bot 100 engaged in a conversation with each other and the chat bot 100. The user inputs 130 may include one or more queries for the chat bot 100. A conversation as utilized herein refers to electronic communication between the one or more users and the AI chat bot, which may be hosted by a site, a location, an application, the chat bot 100, and/or computing device. Further, the topics of the conversation may be open domain oriented. That is, any domain in ordinary lives may be involved in the conversation. Data is collected from a conversation between users.); 
extracting data relevant to a point of view of the user from the communication data 4Application No.: 15/626,362Docket No.: END920170134US1 stream by use of at least one pre-trained point of view classifier (para [0093] The sentiment system 114, also referred to herein as the sentiment analysis system or sentiment analysis classifier, collects user input 130 and the topics 128 from topic detection system 112. In some aspects, the sentiment system 114 of the chat bot 100 collects the user input 130 from the client computing devices 104. In other aspects, the sentiment system 114 collects the user input 130 from the topic detection system 112. A classifier is used to collect (i.e extract) data relevant to a point of view of the user (i.e sentiment)); 
para [0121] The user-topic model 144 determines each user's interest in any identified topic. The user -topic model 144 may determines each user's interest based on introduction or following of a topic, engagement frequency in a topic, and/or sentiment analysis of the user to the topic. In some aspects, the user-topic model 144 utilizes a learning algorithm or model. As illustrated by FIG. 2B, the output of the user-topic model 144 may be the score 145 of each user's 102 interest in each identified topic 128. As such, the user -topic model 144 links each user to each identified topic and then may scores each user's interest in the topic utilizing engagement frequency in the topic and each user's sentiment for that topic. For example, the user-topic model 144 determines that User1's 129A interest in topic1 128A is represented by score 145A. 133c in figure 2B shows a POV record of user 1. The record has a score that is determined in part by the user’s sentiment towards the topic. The sentiment is determined using a classifier as noted in paragraph [0093]);
 storing the point of view record of the user from the generating in a knowledge base (para [0092] The topic detection system 112 stores each determined topic. The point of view record is being stored in a knowledge base.); 
Claim 19
Applicant states that 19 was allowable which is only partially true. Claim 19 was dependent on claim 18 which meant if claim 18 and 19 were re-written in independent form. Instead, what the Applicant’s representative did was delete claim 18 and only incorporated subject matter of claim 19. And even then, Applicant only partially incorporated the subject matter of claim 19. The limitation “wherein the context attribute is selected from a location, a communication mode, and an emotional state” was omitted. 

Claims dated 06/23/2021
Claims dated 12/15/2020
Claim 29:

A system comprising: a memory; one or more processor in communication with memory; and program instructions executable by the one or more processor via the memory to perform a method for providing a communication assistant service to users of a communication instance, comprising: obtaining a communication data stream in which a user of the users participates; extracting data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier; generating a point of view record of the user based on the data from the extracting; storing the point of view record of the user from the generating in a knowledge base; detecting a certain communication instance as being eligible for the communication assistant service, wherein the user and a second user are participating in the certain communication instance at a time of the detecting; and delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the delivering 13 Application No.: 15/626,362Docket No.: END920170134US1 is performed while the second user and the user are participating in the certain communication instance; ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base; and adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe or a ratio proportional to an age of the point of view, such that the second user is informed of the point of view of the user; ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base; and adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a context attribute in the point of view record of the user by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance.
Claim 19:

The system of claim 18, further comprising: ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base; and adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe or a ratio proportional to an age of the point of view, such that the second user is informed of the point of view of the user; ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base; and adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a context attribute in the point of view record of the user by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance, wherein the context attribute is selected from a location, a communication mode, and an emotional state.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 8-9, 11, 14-16, 21, 24, 26-27, 29-30, and 32-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 PEG for more 
Step 1

According to the first part of the analysis, in the instant case, claims 8-14 are directed to a computer program product and claims 11-15 are directed to a module comprising at least a server. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Step 2A, Prong 2

Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.
Step 2B


Claim 8 recites:
Step 2A, Prong 1
“extracting data relevant to a point of view of the user from the communication data stream…” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
“generating one or more point of view record corresponding to the user based on the data from the extracting;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
Step 2A, Prong 2
	“A computer program product comprising: a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method for providing a communication assistant service to users of a communication instance” (The “computer program product” and “processor” are understood to be generic computer equipment. See MPEP 2106.05(f).)
“obtaining one or more communication data stream in which a user of the users participates;” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g).)
 “and storing the one or more point of view record from the generating in a knowledge base such that the one or more point of view record may be utilized by another user communicating with the user.” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).
Step 2B
“A computer program product comprising: a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method for providing a communication assistant service to users of a communication instance” (The “computer program product” and “processor” are understood to be generic computer equipment. See MPEP 2106.05(f).)
“obtaining one or more communication data stream in which a user of the users participates;” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-
“extracting data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier;” (The claim element is a well-known, understood, routine, and conventional of extracting data pertaining to a point of view of a user from a communication stream. For example, Read [Read, Johnathan; 2005; pg. 43]) discloses that Sentiment Classification has been known for many years and is used to extract a user’s sentiment from text. Read additionally cites to Spertus (1997) and Dave (2003) to show the wide use of this technology in previous works. “Recent years have seen an increasing amount of research effort expended in the area of understanding sentiment in textual resources. A sub-topic of this research is that of Sentiment Classification. That is, given a problem text, can computational methods determine if the text is generally positive or generally negative? Several diverse applications exist for this potential technology, ranging from the automatic filtering of abusive messages (Spertus, 1997) to an in-depth analysis of market trends and consumer opinions (Dave et al., 2003).”). Furthermore, Read notes that it is well-known in previous works that classifiers are traditionally trained which does not add significantly more than the mental process, alone or in combination with other elements in the claim. “Previous work has shown that traditional text classification approaches can be quite effective when applied to the sentiment analysis problem. Models such as Na¨ıve Bayes (NB), Maximum Entropy (ME) and Support Vector Machines (SVM) can determine the sentiment of texts. Pang et al. (2002) used a bag-of-features framework (based on unigrams and bigrams) to train these models from a corpus of movie reviews labelled as positive or negative. The best accuracy achieved was 82.9%, using an SVM trained on unigram features.” See MPEP 2106.05(d); Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).)
“and storing the one or more point of view record from the generating in a knowledge base such that the one or more point of view record may be utilized by another user communicating with the user.” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 9 recites:
Step 2A, Prong 1
The claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2
	“wherein a point of view record of the one or more point of view record comprises attributes of a topic, a user identifier, a position, a sentiment, and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with a sentiment under a circumstance, wherein an instance of the topic attribute indicates the topic, wherein an instance of the position attribute indicates the point of view, wherein an instance of the user identifier attribute identifies the user, wherein an instance of the sentiment attribute indicates the sentiment of the user, and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed.” (The specification of point of view record comprising attributes of a topic, user identifier, a position, a sentiment, and one or more context is understood to be a field of use limitation.)
Step 2B
“wherein a point of view record of the one or more point of view record comprises attributes of a topic, a user identifier, a position, a sentiment, and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with a sentiment under a circumstance, wherein an instance of the topic attribute indicates the topic, wherein an instance of the position attribute indicates the point of view, wherein an instance of the user identifier attribute identifies the user, wherein an instance of the sentiment attribute indicates the sentiment of the user, and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed.” (The specification of point of view record comprising attributes of a topic, user identifier, a position, a sentiment, and one or more context is understood to be a field of use limitation. See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 11 recites:
Step 2A, Prong 1
“detecting a communication instance as being eligible for the communication assistant service, wherein the user participates in the communication instance;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“ascertaining that another user participates in the communication instance may utilize information stored in the point of view record corresponding to the user…” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“formulating a communication assistant service query for the another user, wherein the communication assistant service query is directed to the point of view of the user, a topic of the communication instance, and combinations thereof;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“locating… a communication assistant service result corresponding to the communication assistant service query;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
Step 2A, Prong 2
	“and delivering the communication assistant service result to the another user such that the another user may utilize the communication assistant service result in the communication instance with the user.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.)
	“…from the knowledge base…” This step appears to be directed to storing data, which is understood to be insignificant extra-solution activity.)
Step 2B
“…from the knowledge base…” This step appears to be directed to storing data, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
“and delivering the communication assistant service result to the another user such that the another user may utilize the communication assistant service result in the communication instance with the user.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 14 recites:
Step 2A, Prong 1
	“ascertaining that the communication assistant service query is directed to the topic of the communication instance and that the communication assistant service result is content of the topic stored in the knowledge base;” (This step appears to be practically implementable in the human mind and is 
	“adjusting a confidence weight corresponding to the content of the topic based on how frequently the topic is discussed, how recently the content has been cited, how reliable a source reported the content is, a ratio of positive feedbacks on the content of the topic, and combinations thereof.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
Step 2A, Prong 2
The claim does not appear to recite and additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 15 recites:
Step 2A, Prong 1
	“generating a point of view record of the user based on the data from the extracting;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
Step 2A, Prong 2
	“A system comprising: a memory; one or more processor in communication with memory; and program instructions executable by the one or more processor via the memory to perform a method for providing a communication assistant service to users of a communication instance” (The “system, “memory”, and “processor” are understood to be generic computer equipment. See MPEP 2106.05(f).)
	“obtaining a communication data stream in which a user of the users participates;” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g).)
“extracting data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier;” (The claim element is considered a form of insignificant computer implementation, which is directed to pre-solution activity for use in a claimed process. See MPEP 2106.05(g))
“selectively delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the selectively delivering to the second user is performed while the second user and the user are participating in the certain communication instance.” (This step appears to be directed to transmitting and receiving, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).
Step 2B
“A system comprising: a memory; one or more processor in communication with memory; and program instructions executable by the one or more processor via the memory to perform a method for providing a communication assistant service to users of a communication instance” (The “system, “memory”, and “processor” are understood to be generic computer equipment. See MPEP 2106.05(f).)
	“obtaining a communication data stream in which a user of the users participates;” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g).)
“extracting data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier;” (The claim element is a well-known, understood, routine, and conventional of extracting data pertaining to a point of view of a user from a communication stream. For example, Read [Read, Johnathan; 2005; pg. 43]) discloses that Sentiment Classification has been known for many years and is used to extract a user’s sentiment from text. Read additionally cites to Spertus (1997) and Dave (2003) to show the wide use of this technology in previous works. “Recent years have seen an increasing amount of research effort expended in the area of understanding sentiment in textual resources. A sub-topic of this research is that of Sentiment Classification. That is, given a problem text, can computational methods determine if the text is generally positive or generally negative? Several diverse applications exist for this potential technology, ranging from the automatic filtering of abusive messages (Spertus, 1997) to an in-depth analysis of market trends and consumer opinions (Dave et al., 2003).”). Furthermore, Read notes that it is well-known in previous works that classifiers are “Previous work has shown that traditional text classification approaches can be quite effective when applied to the sentiment analysis problem. Models such as Na¨ıve Bayes (NB), Maximum Entropy (ME) and Support Vector Machines (SVM) can determine the sentiment of texts. Pang et al. (2002) used a bag-of-features framework (based on unigrams and bigrams) to train these models from a corpus of movie reviews labelled as positive or negative. The best accuracy achieved was 82.9%, using an SVM trained on unigram features.” See MPEP 2106.05(d); Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).)
“selectively delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the selectively delivering to the second user is performed while the second user and the user are participating in the certain communication instance.” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 16 recites:
Step 2A, Prong 1
This claim does not appear to recite any judicial exceptions.
Step 2A, Prong 2“wherein the point of view record comprises attributes of a topic, a user identifier, a position, a sentiment, and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with a sentiment under a circumstance, wherein an instance of the topic attribute indicates the topic, wherein an instance of the position attribute indicates the point of view, wherein an instance of the user identifier attribute identifies the user, wherein an instance of the sentiment attribute indicates the sentiment of the user, and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed.” (The specification of point of view record comprising attributes of a topic, user identifier, a position, a sentiment, and one or more context is understood to be a field of use limitation. See MPEP 2106.05(h).)
Step 2B
“wherein the point of view record comprises attributes of a topic, a user identifier, a position, a sentiment, and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with a sentiment under a circumstance, wherein an instance of the topic attribute indicates the topic, wherein an instance of the position attribute indicates the point of view, wherein an instance of the user identifier attribute identifies the user, wherein an instance of the sentiment attribute indicates the sentiment of the user, and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed.” (The specification of point of view record comprising attributes of a topic, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 21 recites:
Step 2A, Prong 1
	“wherein the detecting the certain communication instance as being eligible for the communication assistant service includes (a) ascertaining that the user belongs to a subscription service and has permitted the subscription service to process communication streams of the user to produce point of view records of the user that specify a point of view of the user, and (b) ascertaining that the second user belongs to the subscription service and has permitted the subscription service to process communication streams of the second user to produce point of view records that specify a point of view of the second user.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
Step 2A, Prong 2
The claim does not appear to recite any additional elements not already addressed. 
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 24 recites:
Step 2A, Prong 1
	“extracting data relevant to a point of view of the second user from a second user communication stream in which the second user participates;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“generating a second user point of view record of the second user based on the data relevant to the point of view of the second user;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“ascertaining by processing communication content of the certain communication instance that the second user, while participating in the certain communication instance, has questioned a point of view of the user” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“ascertaining by processing communication content of the certain communication instance that the user, while participating in the certain communication instance, has questioned a point of view of the second user.” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	Step 2A, Prong 2
“storing the second user point of view record in the knowledge base;” (This step appears to be directed to storing information, which is understood to be  
“delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record, wherein the delivering to the user the communication assistant service notification is performed while the second user and the user are participating in the certain communication instance;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
 “wherein the delivering to the second user the communication assistant service communication is triggered responsively to ascertaining by processing communication content of the certain communication instance that the second user, while participating in the certain communication instance, has questioned a point of view of the user, wherein the delivering to the user the communication assistant service notification is triggered responsively to ascertaining by processing communication content of the certain communication instance that the user, while participating in the certain communication instance, has questioned a point of view of the second user.” (The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
Step 2B
“storing the second user point of view record in the knowledge base;” 
“delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record, wherein the delivering to the user the communication assistant service notification is performed while the second user and the user are participating in the certain communication instance;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
 “wherein the delivering to the second user the communication assistant service communication is triggered responsively to ascertaining by processing communication content of the certain communication instance that the second user, while participating in the certain communication instance, has questioned a point of view of the user, wherein the delivering to the user the communication assistant service notification is triggered responsively to ascertaining by processing communication content of the certain communication instance that the user, while participating in the certain communication instance, has questioned a point of view of the second user.” (The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to 
Claim 26 recites:
Step 2A, Prong 1
	“extracting data relevant to a point of view of the second user from a second user communication stream in which the second user participates;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“generating a second user point of view record of the second user based on the data relevant to the point of view of the second user” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“responsively to extraction of a certain topic from communication content of the certain communication instance” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
Step 2A, Prong 2
	“storing the second user point of view record in the knowledge base” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
	“delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record, wherein the delivering to the user the communication assistant service notification is performed while the second user and the user are participating in the certain communication instance; (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
“wherein the delivering to the second user the communication assistant service communication is triggered responsively to extraction of a certain topic from communication content of the certain communication instance, and wherein a topic of the stored point of view record of the user subject to processing for delivery of the communication assistant service communication to the second user matches the certain topic” (The specification of the topics matching is understood to be a field of use limitation. See MPEP 2106.05(h).)
wherein the method includes delivering to the second user a communication assistant service output, wherein the communication assistant service output is provided by extraction of objective facts respecting the certain topic from a plurality of data sources, wherein the delivering to the second user the communication assistant service output is performed while the second user and the user are participating in the certain communication instance. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h). The output provided by extraction of facts 
Step 2B
“storing the second user point of view record in the knowledge base” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
	“delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record, wherein the delivering to the user the communication assistant service notification is performed while the second user and the user are participating in the certain communication instance; (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
“wherein the delivering to the second user the communication assistant service communication is triggered responsively to extraction of a certain topic from communication content of the certain communication instance, and wherein a topic of the stored point of view record of the user subject to processing for delivery of the communication assistant service communication to the second user matches the certain topic” (The specification of the topics matching is understood to be a field of use limitation. See MPEP 2106.05(h).)
wherein the method includes delivering to the second user a communication assistant service output, wherein the communication assistant service output is provided by extraction of objective facts respecting the certain topic from a plurality of data sources, wherein the delivering to the second user the communication assistant service output is performed while the second user and the user are participating in the certain communication instance. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h). The output provided by extraction of facts is understood to be mere data gathering which is insignificant extra-solution activity. See MPEP 2106.05(g).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 27 recites:
Step 2A, Prong 1
	“generating a third user point of view record of the third user based on the data relevant to the point of view of the third user;” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
Step 2A, Prong 2
“wherein the user, the second user, and a third user are participating in the certain communication instance at a time of the detecting extracting data relevant to a point of view of the third user from a third user communication stream in which the third user participates;” (The specification of the user, third user, and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
“storing the third user point of view record in the knowledge base;” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
“delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record and the stored third user point of view record, wherein the delivering to the user the communication assistant service notification is performed while the user, the second user and the third user are participating in the certain communication instance;” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user, third user, and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
“delivering to the second user the communication assistant service communication in dependence on processing the stored third user point of view record, wherein the delivering to the second user the communication assistant service communication is performed while the user, the second user and the third user are participating in the certain communication instance” (This step appears to be directed to transmitting or receiving information, which is understood to be 
“delivering to the third user a communication assistant service message in dependence on processing the stored point of view record and the stored second user point of view record, wherein the delivering to the third user the communication assistant service message is performed while the user, the second user and the third user are participating in the certain communication instance.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user, third user, and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
Step 2B
“wherein the user, the second user, and a third user are participating in the certain communication instance at a time of the detecting extracting data relevant to a point of view of the third user from a third user communication stream in which the third user participates;” (The specification of the user, third user, and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
“storing the third user point of view record in the knowledge base;” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
“delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record and the stored third user point of view record, wherein the delivering to the user the communication assistant service notification is performed while the user, the second user and the third user are participating in the certain communication instance;” 
“delivering to the second user the communication assistant service communication in dependence on processing the stored third user point of view record, wherein the delivering to the second user the communication assistant service communication is performed while the user, the second user and the third user are participating in the certain communication instance” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user, third user, and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
“delivering to the third user a communication assistant service message in dependence on processing the stored point of view record and the stored second user point of view record, wherein the delivering to the third user the communication assistant service message is performed while the user, the second user and the third user are participating in the certain communication instance.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user, third user, and second user participating in the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 29 recites:
Step 2A, Prong 1
	“generating a point of view record of the user based on the data from the extracting” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
	“detecting a certain communication instance as being eligible for the communication assistant service, wherein the user and a second user are participating in the certain communication instance at a time of the detecting” (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil.)
ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base; and (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine (i.e. ascertain) a query is directed to another user.)
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe or a ratio proportional to an age of the point of view, such that the second user is informed of the point of view of the user; (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human and adjust a confidence weight based on a threshold timeframe).
ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base; and (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine (i.e. ascertain) a query is directed to another user.)
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a context attribute in the point of view record of the user by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human and adjust a confidence weight based on the user having experienced a similar circumstance.).
Step 2A, Prong 2
	“A system comprising: a memory; one or more processor in communication with memory; and program instructions executable by the one or more processor via the memory to perform a method for providing a communication assistant service to users of a communication instance” (The “system, “memory”, and “processor” are understood to be generic computer equipment. See MPEP 2106.05(f).)
	“obtaining a communication data stream in which a user of the users participates” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g).)
	“extracting data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier” (The claim element is considered a form of insignificant computer implementation, which is directed to pre-solution activity for use in a claimed process. See MPEP 2106.05(g))
	“storing the point of view record of the user from the generating in a knowledge base” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g)
	“delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the delivering is performed while the second user and the user are participating in the certain communication instance.” (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the  and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
Step 2B
“A system comprising: a memory; one or more processor in communication with memory; and program instructions executable by the one or more processor via the memory to perform a method for providing a communication assistant service to users of a communication instance” (The “system, “memory”, and “processor” are understood to be generic computer equipment. See MPEP 2106.05(f).)
	“obtaining a communication data stream in which a user of the users participates” (This limitation appears to be directed to collecting information, which is understood to correspond to data gathering, which is insignificant extra-solution activity. See MPEP 2106.05(g).)
	“extracting data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier” (The claim element is a well-known, understood, routine, and conventional of extracting data pertaining to a point of view of a user from a communication stream. For example, Read [Read, Johnathan; 2005; pg. 43]) discloses that Sentiment Classification has been known for many years and is used to extract a user’s sentiment from text. Read additionally cites to Spertus (1997) and Dave (2003) to show the wide use of this technology in previous works. “Recent years have seen an increasing amount of research effort expended in the area of understanding sentiment in textual resources. A sub-topic of this research is that of Sentiment Classification. That is, given a problem text, can computational methods determine if the text is generally positive or generally negative? Several diverse applications exist for this potential technology, ranging from the automatic filtering of abusive messages (Spertus, 1997) to an in-depth analysis of market trends and consumer opinions (Dave et al., 2003).”). Furthermore, Read notes that it is well-known in previous works that classifiers are traditionally trained which does not add significantly more than the mental process, alone or in combination with other elements in the claim. “Previous work has shown that traditional text classification approaches can be quite effective when applied to the sentiment analysis problem. Models such as Na¨ıve Bayes (NB), Maximum Entropy (ME) and Support Vector Machines (SVM) can determine the sentiment of texts. Pang et al. (2002) used a bag-of-features framework (based on unigrams and bigrams) to train these models from a corpus of movie reviews labelled as positive or negative. The best accuracy achieved was 82.9%, using an SVM trained on unigram features.” See MPEP 2106.05(d); Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).)	
“storing the point of view record of the user from the generating in a knowledge base” (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g)
	“delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the delivering is performed while the second user and the user are participating in the certain communication instance.” (This step appears  and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 30 recites:
Step 2A, Prong 1
	ascertaining that the second user will benefit from utilizing information stored in the point of view record corresponding to the user, based on analyzing the communication instance by use of the at least one pre-trained point of view classifier; (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine (i.e. ascertain) that a second user could benefit from data about another user.)
 formulating a communication assistant service query for the second user, wherein the communication assistant service query is directed to the point of view of the user, and a topic of the communication instance (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can formulate a query for a second user)
 locating, from the knowledge base, a communication assistant service result corresponding to the communication assistant service query; (A human can locate (i.e. observation) a result corresponding to a query in a knowledge base.)
Step 2A, Prong 2
delivering the communication assistant service result to the second user such that the second user utilizes the communication assistant service result in the communication instance with the user, wherein the context attribute is selected from a location, a communication mode, and an emotional state.  (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. The specification of the context attribute is understood to be a field of use limitation. 
Step 2B
delivering the communication assistant service result to the second user such that the second user utilizes the communication assistant service result in the communication instance with the user, wherein the context attribute is selected from a location, a communication mode, and an emotional state.  (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the context attribute is understood to be a field of use limitation. See MPEP 2106.05(h).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 32 recites:
Step 2A, Prong 1
detecting a certain communication instance as being eligible for the communication assistant service, wherein the user and a second user are participating in the certain communication instance at a time of the detecting; (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine that a communication instance can use a communication assistant service)
ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base; and (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine (i.e. ascertain) a query is directed to another user.)
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a context attribute in the point of view record of the user by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human and adjust a confidence weight based on the user having experienced a similar circumstance.). 
Step 2A, Prong 2
delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the delivering is performed while the second user and the user are participating in the certain communication instance; (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. )
Step 2B
delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the delivering is performed while the second user and the user are participating in the certain communication instance; (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 33 recites:
Step 2A, Prong 1
	detecting a certain communication instance as being eligible for the communication assistant service, wherein the user and a second user are participating in the certain communication instance at a time of the detecting (This step appears to be practically implementable in the human mind and is 
ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base; and (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine (i.e. ascertain) a query is directed to another user.)
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe or a ratio proportional to an age of the point of view, such that the second user is informed of the point of view of the user. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human and adjust a confidence weight based on a threshold timeframe).
Step 2A, Prong 2
delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the delivering is performed while the second user and the user are participating in the certain communication instance; (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant 
Step 2B
delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the delivering is performed while the second user and the user are participating in the certain communication instance; (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 34 recites:
Step 2A, Prong 1
	detecting a certain communication instance as being eligible for the communication assistant service, wherein the user and a second user are participating in the certain communication instance at a time of the detecting; (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine that a communication instance can use a communication assistant service)
ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base; (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine (i.e. ascertain) a query is directed to another user.)
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user; (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human and adjust a confidence weight based on a threshold timeframe).
ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine (i.e. ascertain) a query is directed to another user.)
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of 
Step 2A, Prong 2
delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the delivering is performed while the second user and the user are participating in the certain communication instance; (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h). 
Step 2B
delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the delivering is performed while the second user and the user are participating in the certain communication instance; (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the user and second user participating in the communication instance is understood to be a field of use limitation. See MPEP 2106.05(h). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 35 recites:
Step 2A, Prong 1
one or more of the following selected from the group consisting of (a) ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base; and  (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine (i.e. ascertain) a query is directed to another user.)
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user; and (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human and adjust a confidence weight based on a timestamp).
(b) ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base; and  (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine (i.e. ascertain) a query is directed to another user.)
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance. (This step appears to be practically implementable in the 
Step 2A, Prong 2
This claim does not appear to recite any additional elements.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 36 recites:
Step 2A, Prong 1
ascertaining that the second user will benefit from utilizing information stored in the point of view record corresponding to the user, based on analyzing the communication instance by use of the at least one pre-trained point of view classifier; (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine (i.e. ascertain) that a second user could benefit from data about another user.)
formulating a communication assistant service query for the second user, wherein the communication assistant service query is directed to the point of view of the user, and a topic of the communication instance; (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can formulate a query for a second user)
locating, from the knowledge base, a communication assistant service result corresponding to the communication assistant service query; (A human can locate (i.e. observation) a result corresponding to a query in a knowledge base.)
Step 2A, Prong 2
delivering the communication assistant service result to the second user such that the second user utilizes the communication assistant service result in the communication instance with the user. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the context attribute is understood to be a field of use limitation. 
Step 2B
delivering the communication assistant service result to the second user such that the second user utilizes the communication assistant service result in the communication instance with the user. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g). The specification of the context attribute is understood to be a field of use limitation. See MPEP 2106.05(h).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 37 recites:
Step 2A, Prong 1
	wherein the extracting data relevant to a point of view of the user from the communication data stream includes extracting a topic of the communication data stream to provide an extracted topic of the communication data stream (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine (i.e. extract) the topic of a communication instance)
	determining a sentiment of the user in regard to the extracted topic of the communication data stream (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine a user’s sentiment for a topic)
Step 2A, Prong 2
wherein the selectively delivering to the second user the communication assistant service communication includes selectively delivering to the second user data indicating the sentiment of the user in regard to the extracted topic of the communication data stream. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. 
Step 2B
wherein the selectively delivering to the second user the communication assistant service communication includes selectively delivering to the second user data indicating the sentiment of the user in regard to the extracted topic of the communication data stream. (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).)
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim 38 recites:
Step 2A, Prong 1
	wherein the extracting data relevant to a point of view of the user from the communication data stream includes extracting a topic of the communication data stream to provide an extracted topic of the communication data stream, (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine (i.e. extract) the topic of a communication instance)
	and determining a sentiment of the user in regard to the extracted topic of the communication data stream, (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process with the help of paper and pencil. A human can determine a user’s sentiment for a topic)
Step 2A, Prong 1
wherein the selectively delivering to the second user the communication assistant service communication includes selectively delivering to the second user data indicating the sentiment of the user in regard to the extracted topic of the communication data stream, (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity.)
Step 2B
wherein the selectively delivering to the second user the communication assistant service communication includes selectively delivering to the second user data indicating the sentiment of the user in regard to the extracted topic of the communication data stream, (This step appears to be directed to transmitting or 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-20200082928-A1; hereinafter Wu2) in view of Sundstrom et al. (US-20080225870-A1; hereinafter Sundstrom).
Regarding Claim 8,
Wu2 (US 20200082928 A1) teaches a computer program product comprising:
a computer readable storage medium readable by one or more processor and storing instructions for execution by the one or more processor for performing a method for 
obtaining one or more communication data stream in which a user of the users participates (para [0049] Herein, "session" may refer to a time-continuous dialog between two chatting participants, and may include messages and responses in the dialog; "session connection" may refer to a connection for carrying a session; and "chat flow" may refer to a chatting procedure including messages and responses from two chatting participants, and may comprise one or more sessions. The session is the “communication data stream”.); 
extracting data relevant to a point of view of the user from the communication data stream (para [0063] The psychological assisting module 260 may comprise a sentiment analysis classifier 264, which is used for performing sentiment analysis on input messages.) by use of at least one pre-trained point of view classifier (para [0119] As mentioned above, the embodiments of the present disclosure propose a sentiment analysis classifier. The sentiment analysis classifier may classify emotion of text, voice, image and video into a respective category. In an implementation, the sentiment analysis classifier may be of 8 dimensions and may discriminate 8 categories of emotion, including happy, angry, fearful, contemptuous, sad, surprise, disgusted and neutral.); 
generating one or more point of view record corresponding to the user based on the data from the extracting (Fig. 10; para [0113] the emotion card 1000 may be generated, based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about "work"; Emotion=so sad, too tired, which denotes that the emotion of the user is so sad and too tired; and Fig. 11; The emotion card is “the point of view record” from User A as shown in figure 11.); and 
…the one or more point of view record from the generating in a knowledge base (para [0050] The chatbot server 120 may connect to or incorporate a chatbot database 122. The chatbot database 122 may comprise information that can be used by the chatbot server 120 for generating responses.) such that the one or more point of view record may be utilized by another user (para [0115] In an implementation, an emotion card may be provided to a psychologist to help the psychologist to learn user information of a user. Emotion card (point of view record) is utilized by the psychologist.) communicating with the user (Fig. 9; para [0016] [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist.  The psychologist (“another user”) is communicating with the user.).
Wu2 does not explicitly disclose 
storing the one or more point of view record…
However, Sundstrom teaches
storing the one or more point of view record…(para [0081] the present block (block 106) is accomplished by having both the presence tuple and the PLIC tuple stored on server 212 and providing both to presence client B 208B when it subscribes to the first user's status.).
paragraph [0113] based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about "work";) with Sundstrom’s method of extracting topic information from communication data (see e.g., Sundstrom, paragraph [0041] Other information such as the topic, the priority of the entry, and any time information from the entry may be recorded.).
Doing so would allow for the stored information to be distributed. (para [0059] Similarly, the analysis of the stored information may be distributed. For example, it is also possible for the likelihood indicator itself to be determined on server 212 or on another device 206.).
Regarding Claim 9,
Wu2 teaches the computer program product of claim 8, wherein a point of view record of the one or more point of view record comprises attributes of a topic, …a position, a sentiment, and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with a sentiment under a circumstance, wherein an instance of the topic attribute indicates the topic (para [0113] Topic=work, which denotes that the topic between the user and the chatbot is about "work";), wherein an instance of the position attribute indicates the point of view (para [0113] Reason , "no=deadline (of work)" and "yes=judged too much by colleagues", which denotes that the reason of the emotion is not a deadline of work, but is being judged too much by colleagues;), …wherein an instance of the sentiment Emotion=so sad, too tired, which denotes that the emotion of the user is so sad and too tired;), and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed (para [0113] Time period=these days, which denotes the negative emotion of the user occurs within these days;).
	Wu2 does not explicitly disclose
wherein a point of view record of the one or more point of view record comprises attributes of… a user identifier… wherein an instance of the user identifier attribute identifies the user.
	However, Sundstrom (US 20080225870 A1) teaches
wherein a point of view record of the one or more point of view record (fig; 6) comprises attributes of… a user identifier… wherein an instance of the user identifier attribute identifies the user (Referring to FIG. 6, PLIC tuple 600 includes a sender ID element 602 and a recipient ID element 604, which include information identifying the sender of the PLIC (the first user) and the intended recipient of the PLIC (the second user), respectively, and a PLIC content tuple 606.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Wu’s method of extracting topic information from communication data (see e.g., Wu, paragraph [0113] based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about "work";) with Sundstrom’s method of extracting topic information from communication data (see e.g., paragraph [0041] Other information such as the topic, the priority of the entry, and any time information from the entry may be recorded.).
Doing so would allow for the stored information to be distributed. (para [0059] Similarly, the analysis of the stored information may be distributed. For example, it is also possible for the likelihood indicator itself to be determined on server 212 or on another device 206.).
Regarding Claim 11,
Wu2 teaches the computer program product of claim 8, further comprising:
detecting a communication instance as being eligible for the communication assistant service, wherein the user participates in the communication instance (para [0244] The apparatus 2600 may comprise: a first request receiving module 2610, for receiving a first request for obtaining user information of a user in a chat flow; a user information providing module 2620, for providing the user information based on the first request;); 
ascertaining that another user participates in the communication instance may utilize information stored in the point of view record corresponding to the user (para [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist.), based on analyzing the communication instance (fig. 8) by use of the at least one pre-trained point of view classifier (para [0119] In an implementation, the sentiment analysis classifier may be of 8 dimensions and may discriminate 8 categories of emotion, including happy, angry, fearful, contemptuous, sad, surprise, disgusted and neutral.); 
para [0061] The index items in the index database 250 may be classified into a pure chat index set 252 and a psychological knowledge graph 254. The pure chat index set 252 may comprise index items that are prepared for free chatting between the chatbot and users or psychologists, and may be established with data from, e.g., social networks. The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.), wherein the communication assistant service query is directed to the point of view of the user, a topic of the communication instance (para [0113] As shown in FIG. 10, the emotion card 1000 may comprise at least one of topic, emotion, time period, reason, cure strategy and effectiveness.), and combinations thereof (para [0115] When the psychologist inputs a message "More details about User A", the chatbot may provide an emotion card, e.g., the emotion card 1000 in FIG. 10, to the psychologist.); 
locating, from the knowledge base, a communication assistant service result corresponding to the communication assistant service query (para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair. The psychological knowledge graph 254 may comprise a number of psychological data pairs in one or more psychological domains. A psychological data pair may be denoted as <Data 1, Data 2>. where a first data "Data 1" and a second data "Data 2" are a pair of psychological data that are relevant to each other.); and 
para [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist.).
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-20200082928-A1; hereinafter Wu2) in view of Sundstrom et al. (US-20080225870-A1; hereinafter Sundstrom) and Wu et al. (US-20180196796-A1; hereinafter Wu).
Regarding Claim 32,
Wu2 and Sundstrom teach the computer program product of claim 8. Wu2 further teaches further comprising 
detecting a certain communication instance as being eligible for the communication assistant service, wherein the user and a second user are participating in the certain communication instance at a time of the detecting (para [0115] In an implementation, an emotion card may be provided to a psychologist to help the psychologist to learn user information of a user. FIG. 11 illustrates an exemplary chat window 1100 between a chatbot and a psychologist according to an embodiment. The chat window 1100 shows a procedure of providing an emotion card to the psychologist by the chatbot. As shown in the chat window 1100, the psychologist may request "Show people that I can help". The chatbot may respond by providing a list of users, e.g., User A and User B. The chatbot and psychologist are participating in a communication instance.); and 
delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the delivering is performed while the second user and the user are participating in the certain communication instance (para [0115] When the psychologist inputs a message "More details about User A", the chatbot may provide an emotion card, e.g., the emotion card 1000 in FIG. 10, to the psychologist. The emotion card (i.e. point of view record) is sent the psychologist (i.e. second user).); 
ascertaining that the communication assistant service query is directed to the point of view of the user (para [0112] The emotion card 1000 may refer to a data, collection about a user that contains various psychological condition information of a user. The emotion card 1000 may be established from one or more sessions between the user and the chatbot or between the user and a psychologist.) and that the communication assistant service result is the point of view record of the user stored in the knowledge base (para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.); and
	Wu2 does not explicitly disclose
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a context attribute in the point of view record of the user by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance.

detecting a certain communication instance as being eligible for the communication assistant service (para [0078] A user query 127 as utilized herein refers to any question or request for the chat bot 100 from one or more users that requires or is intended to illicit a response or action by the chat bot 100. The system determines the communication instance as being eligible for the communication assistant service (chatbot) when the user asks question (makes a query)), wherein the user and a second user are participating in the certain communication instance at a time of the detecting (fig. 3A; and para [0138] Also, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response "show map of the restaurant; cost estimate: $40/person; at 18:00" in response to a user query of "Rinna did you record?" Additionally, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Drinking party! Currently we have two attendees" in response to a user question to the entire group of the conversation and not necessarily directed to the chat bot 100.),
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a context attribute in the point of view record of the user by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance (para [0122] For example, based on the conversation shown in FIG. 3A, if topic 1 128A is "happy hour", User1 129A may have a high interest score in Topic 1 128A of happy hour because User 1 introduced the topic, repeatedly engaged in the topic, and expressed a positive sentiment relating to the topic. However, in this same example, based on the conversation shown in FIG. 3A, the user -topic model 144 may determine that User2 has a lower interest score in topic 1 128A of "happy hour" since User 2 is a follower that only discussed the happy hour topic once and expressed a negative sentiment with regards to the happy hour topic ("Bad for work attendance"). User1 has a POV record with a topic 128A. User1 repeatedly expresses their interest in the topic shown in figure 3A, thus increasing the score (confidence weight) of the record. User sentiment and interest read on emotional state.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user’s emotions that they would not otherwise disclose to another person (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.).
Regarding Claim 33,
Wu2 and Sundstrom teach the computer program product of claim 8. Wu2 further teaches further comprising 
para [0115] In an implementation, an emotion card may be provided to a psychologist to help the psychologist to learn user information of a user. FIG. 11 illustrates an exemplary chat window 1100 between a chatbot and a psychologist according to an embodiment. The chat window 1100 shows a procedure of providing an emotion card to the psychologist by the chatbot. As shown in the chat window 1100, the psychologist may request "Show people that I can help". The chatbot may respond by providing a list of users, e.g., User A and User B. The chatbot and psychologist are participating in a communication instance.); and 
delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the delivering is performed while the second user and the user are participating in the certain communication instance (para [0115] When the psychologist inputs a message "More details about User A", the chatbot may provide an emotion card, e.g., the emotion card 1000 in FIG. 10, to the psychologist. The emotion card (i.e. point of view record) is sent the psychologist (i.e. second user).); 
ascertaining that the communication assistant service query is directed to the point of view of the user (para [0112] The emotion card 1000 may refer to a data, collection about a user that contains various psychological condition information of a user. The emotion card 1000 may be established from one or more sessions between the user and the chatbot or between the user and a psychologist.) and para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.); and 
Wu2 does not explicitly disclose
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe or a ratio proportional to an age of the point of view, such that the second user is informed of the point of view of the user.
However, Wu teaches 
detecting a certain communication instance as being eligible for the communication assistant service (para [0078] A user query 127 as utilized herein refers to any question or request for the chat bot 100 from one or more users that requires or is intended to illicit a response or action by the chat bot 100. The system determines the communication instance as being eligible for the communication assistant service (chatbot) when the user asks question (makes a query)), wherein the user and a second user are participating in the certain communication instance at a time of the detecting (fig. 3A; and para [0138] Also, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response "show map of the restaurant; cost estimate: $40/person; at 18:00" in response to a user query of "Rinna did you record?" Additionally, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Drinking party! Currently we have two attendees" in response to a user question to the entire group of the conversation and not necessarily directed to the chat bot 100.),
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe or a ratio proportional to an age of the point of view, such that the second user is informed of the point of view of the user (para [0092] If a determined topic has not been discussed by any user in the conversation for 23 hour, the timing of this topic is 23 hours. In some aspects, the timing threshold is 1 week, 3 days, 1 day, 12 hours, 6 hours, 5 hours, 1 hour, 30 minutes, 20 minutes, 10 minutes, or 5 minutes. And Para [0115] The topic engagement system 142 links each determined topic to any user engaged in (or provides input that relates to) that determined topic and scores the determined topic based on the number of engaged users or users linked to the topic, frequency of the topic (how many times the topic is discussed in the conversation), timing of the topic (or how recently the topic was discussed by one or more users), and/or the emotion label 115 of the topic.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.).
Regarding Claim 34,
Wu2 and Sundstrom teach the computer program product of claim 8. Wu2 further teaches further comprising 
detecting a certain communication instance as being eligible for the communication assistant service, wherein the user and a second user are participating in the certain communication instance at a time of the detecting (para [0115] In an implementation, an emotion card may be provided to a psychologist to help the psychologist to learn user information of a user. FIG. 11 illustrates an exemplary chat window 1100 between a chatbot and a psychologist according to an embodiment. The chat window 1100 shows a procedure of providing an emotion card to the psychologist by the chatbot. As shown in the chat window 1100, the psychologist may request "Show people that I can help". The chatbot may respond by providing a list of users, e.g., User A and User B. The chatbot and psychologist are participating in a communication instance.); and 
delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user, wherein the para [0115] When the psychologist inputs a message "More details about User A", the chatbot may provide an emotion card, e.g., the emotion card 1000 in FIG. 10, to the psychologist. The emotion card (i.e. point of view record) is sent the psychologist (i.e. second user).); 
ascertaining that the communication assistant service query is directed to the point of view of the user (para [0112] The emotion card 1000 may refer to a data, collection about a user that contains various psychological condition information of a user. The emotion card 1000 may be established from one or more sessions between the user and the chatbot or between the user and a psychologist.) and that the communication assistant service result is the point of view record of the user stored in the knowledge base (para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.); and
ascertaining that the communication assistant service query is directed to the point of view of the user (para [0112] The emotion card 1000 may refer to a data, collection about a user that contains various psychological condition information of a user. The emotion card 1000 may be established from one or more sessions between the user and the chatbot or between the user and a psychologist.) and that the communication assistant service result is the point of view record of the user stored in the knowledge base (para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.); and 

adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user; 
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance.
However, Wu teaches 
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user (para [0092] If a determined topic has not been discussed by any user in the conversation for 23 hour, the timing of this topic is 23 hours. In some aspects, the timing threshold is 1 week, 3 days, 1 day, 12 hours, 6 hours, 5 hours, 1 hour, 30 minutes, 20 minutes, 10 minutes, or 5 minutes. And Para [0115] The topic engagement system 142 links each determined topic to any user engaged in (or provides input that relates to) that determined topic and scores the determined topic based on the number of engaged users or users linked to the topic, frequency of the topic (how many times the topic is discussed in the conversation), timing of the topic (or how recently the topic was discussed by one or more users), and/or the emotion label 115 of the topic.); 
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance (para [0122] For example, based on the conversation shown in FIG. 3A, if topic 1 128A is "happy hour", User1 129A may have a high interest score in Topic 1 128A of happy hour because User 1 introduced the topic, repeatedly engaged in the topic, and expressed a positive sentiment relating to the topic. However, in this same example, based on the conversation shown in FIG. 3A, the user -topic model 144 may determine that User2 has a lower interest score in topic 1 128A of "happy hour" since User 2 is a follower that only discussed the happy hour topic once and expressed a negative sentiment with regards to the happy hour topic ("Bad for work attendance"). User1 has a POV record with a topic 128A. User1 repeatedly expresses their interest in the topic shown in figure 3A, thus increasing the score (confidence weight) of the record. User sentiment and interest read on emotional state.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user’s emotions that they would not otherwise disclose to another person (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-20200082928-A1; hereinafter Wu2) in view of Sundstrom et al. (US-20080225870-A1; hereinafter Sundstrom), Wu et al. (US-20180196796-A1; hereinafter Wu) and Fukuoka et al. (US-20030126090-A1; hereinafter Fukuoka).
Regarding Claim 14,
Wu2 and Sundstrom teach the computer program product of claim 11, further comprising:
ascertaining that the communication assistant service query is directed to the topic of the communication instance and that the communication assistant service result is content of the topic stored in the knowledge base; and 
Wu2 and Sundstrom do not explicitly disclose
adjusting a confidence weight corresponding to the content of the topic based on how frequently the topic is discussed (para [0115] The topic engagement system 142 links each determined topic to any user engaged in (or provides input that relates to) that determined topic and scores the determined topic based on the number of engaged users or users linked to the topic, frequency of the topic (how many times the topic is discussed in the conversation)), how recently the content has been cited (para [0092] The timing of a topic refers to how recently the topic was last discussed in a conversation.), {H1054330 1} 4 Application No.: 15/626,362 Docket No.: END920170134US02…a ratio of positive feedbacks on the content of the topic (para [0111] The more positive the inputs between the users in the conversation, the higher the sentiment score between the two users.), and combinations thereof.

adjusting a confidence weight corresponding to the content of the topic based on how frequently the topic is discussed (para [0115] The topic engagement system 142 links each determined topic to any user engaged in (or provides input that relates to) that determined topic and scores the determined topic based on the number of engaged users or users linked to the topic, frequency of the topic (how many times the topic is discussed in the conversation)), how recently the content has been cited (para [0092] The timing of a topic refers to how recently the topic was last discussed in a conversation.), {H1054330 1} 4Application No.: 15/626,362 Docket No.: END920170134US02…a ratio of positive feedbacks on the content of the topic (para [0111] The more positive the inputs between the users in the conversation, the higher the sentiment score between the two users.), and combinations thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the topic classifier of Wu2 with the topic classifier of Wu.
Doing so would allow for tracking multiple topics between user conversations (para [0004] As such, the systems and methods as described herein perform multiple topic intelligent automated chatting that is more effective, more engaging, easier to use, and more lifelike than previously utilized chat bots that were not able to track and respond to multiple topics in a conversation between one or more users.).
Fukuoka (US 20030126090 A1) teaches
how reliable a source reported the content is (para [0193] Rule No. 21: "Uses a trustworthy topic." In particular, a context pattern that includes topics involving a data enterer whose reliability is believed to be high, or a context pattern for which the proportion of such topics is a certain amount or more, is provided a score of +2.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Wu’s method of determining a conversation topic with Fukuoka’s method of determining a conversation topic.  
Doing so would allow for determining a conversation context pattern (para [0011] An output system message is decided by selecting one of context patterns that can occur in the future and that are predicted based on the marker's current position.).
Claim 15-16, 24, 26-27, 29-30, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over and Wu et al. (US-20180196796-A1; hereinafter Wu) in view of Wu et al. (US-20200082928-A1; hereinafter Wu2).
Regarding claim 15,
Wu teaches a system comprising: a memory; one or more processor in communication with memory; and program instructions executable by the one or more processor via the memory to perform a method for providing a communication assistant service to users of a communication instance, comprising: 
obtaining a communication data stream in which a user of the users participates (para [0076] The chat bot 100 collects user inputs 130 for a conversation. The conversation may between the chat bot 100 and one user as illustrated in FIG. 3B or between the chat bot 100 and a plurality of users as illustrated in FIG. 3B. As such, the user inputs 130 may be from one or more users 102 of the chat bot 100 engaged in a conversation with each other and the chat bot 100. The user inputs 130 may include one or more queries for the chat bot 100. A conversation as utilized herein refers to electronic communication between the one or more users and the AI chat bot, which may be hosted by a site, a location, an application, the chat bot 100, and/or computing device. Further, the topics of the conversation may be open domain oriented. That is, any domain in ordinary lives may be involved in the conversation.); 
extracting data relevant to a point of view of the user from the communication data 4Application No.: 15/626,362Docket No.: END920170134US1 stream by use of at least one pre-trained point of view classifier (para [0093] The sentiment system 114, also referred to herein as the sentiment analysis system or sentiment analysis classifier, collects user input 130 and the topics 128 from topic detection system 112. In some aspects, the sentiment system 114 of the chat bot 100 collects the user input 130 from the client computing devices 104. In other aspects, the sentiment system 114 collects the user input 130 from the topic detection system 112.); 
generating a point of view record of the user based on the data from the extracting (para [0121] The user-topic model 144 determines each user's interest in any identified topic. The user -topic model 144 may determines each user's interest based on introduction or following of a topic, engagement frequency in a topic, and/or sentiment analysis of the user to the topic. In some aspects, the user-topic model 144 utilizes a learning algorithm or model. As illustrated by FIG. 2B, the output of the user-topic model 144 may be the score 145 of each user's 102 interest in each identified topic 128. As such, the user -topic model 144 links each user to each identified topic and then may scores each user's interest in the topic utilizing engagement frequency in the topic and each user's sentiment for that topic. For example, the user-topic model 144 determines that User1's 129A interest in topic1 128A is represented by score 145A. 133c in figure 2B shows a POV record of user 1. The record has a score that is determined in part by the user’s sentiment towards the topic. The sentiment is determined using a classifier as noted in paragraph [0093]);
 storing the point of view record of the user from the generating in a knowledge base (para [0092] The topic detection system 112 stores each determined topic.); 
detecting a certain communication instance as being eligible for the communication assistant service (para [0078] A user query 127 as utilized herein refers to any question or request for the chat bot 100 from one or more users that requires or is intended to illicit a response or action by the chat bot 100. The system determines the communication instance as being eligible for the communication assistant service (chatbot) when the user asks question (makes a query)), wherein the user and a second user are participating in the certain communication instance at a time of the detecting (fig. 3A; and para [0138] Also, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response "show map of the restaurant; cost estimate: $40/person; at 18:00" in response to a user query of "Rinna did you record?" Additionally, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Drinking party! Currently we have two attendees" in response to a user question to the entire group of the conversation and not necessarily directed to the chat bot 100.), and 
para [0125] The response prediction system 116 collects the determined topics 128, associated emotion labels 115, scored features 133, labeled user input sentences associated with one or more topics, and/or the created topic knowledge graph 135. In some aspects, the user input 130 includes a query 127. The response prediction system processes the record 133C to determine a response.), wherein the delivering is performed while the second user and the user are participating in the certain communication instance para [0126] The response prediction system 116 determines if one or more responses 132 should be predicted based on the feature scores 133. The response prediction system 116 compares each topic and the topics associated features scores 133 to a relevancy threshold. In some aspects, the response prediction system 116 utilizes the features scores to determine or calculate a relevancy score for a given topic. If the feature scores 133 or relevancy score for a given topic meet the relevancy threshold, the response prediction system 116 determines that response should be provided to conversation. Based on the processed record, the prediction system provides a response in the conversation. The response provided reads on the “delivering to the second user a communication assistant service communication”. Para [0138] For example, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Rinna also wants to join! Should I like the happy hour?" In this example, the chat bot 100 did not receive a user query, but responded spontaneously to the conversation since the topic of happy hour met a relevancy threshold. Similarly, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response, "[smiley face], here are the directions from Shinagawa to Ooimachi.", even though, none of the user requested or asked for directions from Shinagawa to Ooimachi. Further, Rinna spontaneously introduced a new topic of "liking" on social media the proposed happy hour topic as illustrated in FIG. 3A, and spontaneously introduced a new topic of favorite fried chicken restaurants as illustrated in FIG. 3B, The response is provided to the user (user 1) as shown in figure 3A.).
Wu does not explicitly disclose
	and selectively delivering to the second user a communication assistant service communication…wherein the selectively delivering to the second user…
	However, Wu2 teaches
and selectively delivering to the second user a communication assistant service communication…wherein the selectively delivering to the second user… (para [0115] In an implementation, an emotion card may be provided to a psychologist to help the psychologist to learn user information of a user. Emotion card (point of view record) is utilized by the psychologist.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user’s emotions that they would not otherwise disclose to another person (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.).
Regarding Claim 16,
Wu and Wu2 teach teaches the system of claim 29, 
	Wu does not explicitly disclose
wherein a the point of view record comprises attributes of a topic (para [0121] topic1 128A), a user identifier (para [0121] User1's 129A), a position (para [0121] interest in topic1 128A is represented by score 145A.), a sentiment (para [0121] each user's sentiment for that topic.), and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with a sentiment under a circumstance, wherein an instance of the topic attribute indicates the topic, wherein an instance of the position attribute indicates the point of view, wherein an instance of the user identifier attribute identifies the user, wherein an instance of the sentiment attribute indicates the sentiment of the user, and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed (see Fig. 2B; paragraph [0121] ).
However, Wu2 teaches
wherein a point of view record of the one or more point of view record comprises attributes of a topic, …a position, a sentiment, and one or more context, wherein the point of view record represents a point of view on a topic as being held by the user with para [0113] Topic=work, which denotes that the topic between the user and the chatbot is about "work";), wherein an instance of the position attribute indicates the point of view (para [0113] Reason , "no=deadline (of work)" and "yes=judged too much by colleagues", which denotes that the reason of the emotion is not a deadline of work, but is being judged too much by colleagues;), …wherein an instance of the sentiment attribute indicates the sentiment of the user (Emotion=so sad, too tired, which denotes that the emotion of the user is so sad and too tired;), and wherein each instance of the one or more context attribute respectively indicates the circumstance in which the point of view was expressed (para [0113] Time period=these days, which denotes the negative emotion of the user occurs within these days;).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user’s emotions that they would not otherwise disclose to another person (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.).
Regarding Claim 24,
Wu teaches the system of claim 29, further comprising 
extracting data relevant to a point of view of the second user from a second user communication stream in which the second user participates (para [0076] The chat bot 100 collects user inputs 130 for a conversation. The conversation may between the chat bot 100 and one user as illustrated in FIG. 3B or between the chat bot 100 and a plurality of users as illustrated in FIG. 3B. As such, the user inputs 130 may be from one or more users 102 of the chat bot 100 engaged in a conversation with each other and the chat bot 100. The user inputs 130 may include one or more queries for the chat bot 100. A conversation as utilized herein refers to electronic communication between the one or more users and the AI chat bot, which may be hosted by a site, a location, an application, the chat bot 100, and/or computing device. Further, the topics of the conversation may be open domain oriented. That is, any domain in ordinary lives may be involved in the conversation.); 
generating a second user point of view record of the second user based on the data relevant to the point of view of the second user; (para [0121] and para [0122] For example, based on the conversation shown in FIG. 3A, if topic 1 128A is "happy hour", User1 129A may have a high interest score in Topic 1 128A of happy hour because User 1 introduced the topic, repeatedly engaged in the topic, and expressed a positive sentiment relating to the topic. However, in this same example, based on the conversation shown in FIG. 3A, the user -topic model 144 may determine that User2 has a lower interest score in topic 1 128A of "happy hour" since User 2 is a follower that only discussed the happy hour topic once and expressed a negative sentiment with regards to the happy hour topic ("Bad for work attendance"). ); 
storing the second user point of view record in the knowledge base (para [0092] The topic detection system 112 stores each determined topic.);
delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record (para [0125] The response prediction system 116 collects the determined topics 128, associated emotion labels 115, scored features 133, labeled user input sentences associated with one or more topics, and/or the created topic knowledge graph 135. In some aspects, the user input 130 includes a query 127. The response prediction system processes the record 133C to determine a response.), wherein the delivering to the user the communication assistant service notification is performed while the second user and the user are participating in the certain communication instance (para [0126] The response prediction system 116 determines if one or more responses 132 should be predicted based on the feature scores 133. The response prediction system 116 compares each topic and the topics associated features scores 133 to a relevancy threshold. In some aspects, the response prediction system 116 utilizes the features scores to determine or calculate a relevancy score for a given topic. If the feature scores 133 or relevancy score for a given topic meet the relevancy threshold, the response prediction system 116 determines that response should be provided to conversation. Based on the processed record, the prediction system provides a response in the conversation. The response provided reads on the “delivering to the second user a communication assistant service notification”. Para [0138] For example, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Rinna also wants to join! Should I like the happy hour?" In this example, the chat bot 100 did not receive a user query, but responded spontaneously to the conversation since the topic of happy hour met a relevancy threshold. Similarly, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response, "[smiley face], here are the directions from Shinagawa to Ooimachi.", even though, none of the user requested or asked for directions from Shinagawa to Ooimachi. Further, Rinna spontaneously introduced a new topic of "liking" on social media the proposed happy hour topic as illustrated in FIG. 3A, and spontaneously introduced a new topic of favorite fried chicken restaurants as illustrated in FIG. 3B, The response is provided to the user (user 1) as shown in figure 3A.); 
wherein the delivering to the second user the communication assistant service communication is triggered responsively to ascertaining by processing communication content of the certain communication instance that the second user, while participating in the certain communication instance, has questioned a point of view of the user (para [0080] User 4: "Excuse me, I just finished working, what's going on here?"), 

    PNG
    media_image2.png
    944
    712
    media_image2.png
    Greyscale

wherein the delivering to 7Application No.: 15/626,362Docket No.: END920170134US1 the user the communication assistant service notification is triggered responsively to ascertaining by processing communication content of the certain communication instance that the user, while participating in the certain communication instance, has questioned a point of view of the second user (para [0080] User 1: "Anybody coming to happy hour tonight?";).

    PNG
    media_image3.png
    944
    712
    media_image3.png
    Greyscale

Regarding Claim 26,
Wu teaches the system of claim 29, further comprising 
extracting data relevant to a point of view of the second user from a second user communication stream in which the second user participates (para [0076] The chat bot 100 collects user inputs 130 for a conversation. The conversation may between the chat bot 100 and one user as illustrated in FIG. 3B or between the chat bot 100 and a plurality of users as illustrated in FIG. 3B. As such, the user inputs 130 may be from one or more users 102 of the chat bot 100 engaged in a conversation with each other and the chat bot 100. The user inputs 130 may include one or more queries for the chat bot 100. A conversation as utilized herein refers to electronic communication between the one or more users and the AI chat bot, which may be hosted by a site, a location, an application, the chat bot 100, and/or computing device. Further, the topics of the conversation may be open domain oriented. That is, any domain in ordinary lives may be involved in the conversation.); 
generating a second user point of view record of the second user based on the data relevant to the point of view of the second user (para [0121] and para [0122] For example, based on the conversation shown in FIG. 3A, if topic 1 128A is "happy hour", User1 129A may have a high interest score in Topic 1 128A of happy hour because User 1 introduced the topic, repeatedly engaged in the topic, and expressed a positive sentiment relating to the topic. However, in this same example, based on the conversation shown in FIG. 3A, the user -topic model 144 may determine that User2 has a lower interest score in topic 1 128A of "happy hour" since User 2 is a follower that only discussed the happy hour topic once and expressed a negative sentiment with regards to the happy hour topic ("Bad for work attendance"). );
storing the second user point of view record in the knowledge base (para [0092] The topic detection system 112 stores each determined topic.); 
delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record (para [0125] The response prediction system 116 collects the determined topics 128, associated emotion labels 115, scored features 133, labeled user input sentences associated with one or more topics, and/or the created topic knowledge graph 135. In some aspects, the user input 130 includes a query 127. The response prediction system processes the record 133C to determine a response.), wherein the delivering to the user the communication assistant service notification is performed para [0126] The response prediction system 116 determines if one or more responses 132 should be predicted based on the feature scores 133. The response prediction system 116 compares each topic and the topics associated features scores 133 to a relevancy threshold. In some aspects, the response prediction system 116 utilizes the features scores to determine or calculate a relevancy score for a given topic. If the feature scores 133 or relevancy score for a given topic meet the relevancy threshold, the response prediction system 116 determines that response should be provided to conversation. Based on the processed record, the prediction system provides a response in the conversation. The response provided reads on the “delivering to the second user a communication assistant service notification”. Para [0138] For example, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Rinna also wants to join! Should I like the happy hour?" In this example, the chat bot 100 did not receive a user query, but responded spontaneously to the conversation since the topic of happy hour met a relevancy threshold. Similarly, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response, "[smiley face], here are the directions from Shinagawa to Ooimachi.", even though, none of the user requested or asked for directions from Shinagawa to Ooimachi. Further, Rinna spontaneously introduced a new topic of "liking" on social media the proposed happy hour topic as illustrated in FIG. 3A, and spontaneously introduced a new topic of favorite fried chicken restaurants as illustrated in FIG. 3B, The response is provided to the user (user 1) as shown in figure 3A.); 
para [0087] In response to identifying the query 127, the response prediction system 116 may collect the query 127 and associated one or more topics from the topic detection system 112. As such, topic detection system 112 may associate every sentence with one or more topic or topic keywords.) and para [0122] and para [0125] The response prediction system 116 collects the determined topics 128, associated emotion labels 115, scored features 133, labeled user input sentences associated with one or more topics, and/or the created topic knowledge graph 135. and para [0126] The response prediction system 116 determines if one or more responses 132 should be predicted based on the feature scores 133. The response prediction system 116 compares each topic and the topics associated features scores 133 to a relevancy threshold.); 
wherein the method includes delivering to the second user a communication assistant service output, wherein the communication assistant service output is provided by extraction of objective facts respecting the certain topic from a plurality of data sources, wherein the delivering to the second user the communication assistant service output is performed while the second user and the user are participating in the certain communication instance (para [0084] For example, the core worker 111 utilizing the LU system 110 provides Rinna's (or chat bot's 100) responses of: "Rinna also want to join! Should I like the drinking party?"; "[show map of the restaurant]; cost estimate: $40/person; at 18:00"; "Drinking party! Currently we have two attendees."; "[show map of the restaurant]; cost estimate: $40/person; at 18:00."; and "[], here are the directions from Shinagawa to Ooimachi" that include text, emoji's and maps as illustrated by FIG. 3A.).
Regarding Claim 27,
Wu and Wu2 teaches the system of claim 29. Wu further teaches 
wherein the user, the second user, and a third user are participating in the certain communication instance at a time of the detecting (fig. 3A;) extracting data relevant to a point of view of the third user from a third user communication stream in which the third user participates (para [0076] The chat bot 100 collects user inputs 130 for a conversation. The conversation may between the chat bot 100 and one user as illustrated in FIG. 3B or between the chat bot 100 and a plurality of users as illustrated in FIG. 3B. As such, the user inputs 130 may be from one or more users 102 of the chat bot 100 engaged in a conversation with each other and the chat bot 100. The user inputs 130 may include one or more queries for the chat bot 100. A conversation as utilized herein refers to electronic communication between the one or more users and the AI chat bot, which may be hosted by a site, a location, an application, the chat bot 100, and/or computing device. Further, the topics of the conversation may be open domain oriented. That is, any domain in ordinary lives may be involved in the conversation.); 
generating a third user point of view record of the third user based on the data relevant to the point of view of the third user (para [0121] and para [0122] For example, based on the conversation shown in FIG. 3A, if topic 1 128A is "happy hour", User1 129A may have a high interest score in Topic 1 128A of happy hour because User 1 introduced the topic, repeatedly engaged in the topic, and expressed a positive sentiment relating to the topic. However, in this same example, based on the conversation shown in FIG. 3A, the user -topic model 144 may determine that User2 has a lower interest score in topic 1 128A of "happy hour" since User 2 is a follower that only discussed the happy hour topic once and expressed a negative sentiment with regards to the happy hour topic ("Bad for work attendance"). ); 
storing the third user- point of view record in the knowledge base (para [0092] The topic detection system 112 stores each determined topic.); 
delivering to the user a communication assistant service notification in dependence on processing the stored second user point of view record and the stored third user point of view record (para [0125] The response prediction system 116 collects the determined topics 128, associated emotion labels 115, scored features 133, labeled user input sentences associated with one or more topics, and/or the created topic knowledge graph 135. In some aspects, the user input 130 includes a query 127. The response prediction system processes the record 133C to determine a response.), wherein the delivering to the user the communication assistant service notification is performed while the user, the second user and the third user are participating in the certain communication instance (para [0126] The response prediction system 116 determines if one or more responses 132 should be predicted based on the feature scores 133. The response prediction system 116 compares each topic and the topics associated features scores 133 to a relevancy threshold. In some aspects, the response prediction system 116 utilizes the features scores to determine or calculate a relevancy score for a given topic. If the feature scores 133 or relevancy score for a given topic meet the relevancy threshold, the response prediction system 116 determines that response should be provided to conversation. Based on the processed record, the prediction system provides a response in the conversation. The response provided reads on the “delivering to the second user a communication assistant service notification”. Para [0138] For example, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Rinna also wants to join! Should I like the happy hour?" In this example, the chat bot 100 did not receive a user query, but responded spontaneously to the conversation since the topic of happy hour met a relevancy threshold. Similarly, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response, "[smiley face], here are the directions from Shinagawa to Ooimachi.", even though, none of the user requested or asked for directions from Shinagawa to Ooimachi. Further, Rinna spontaneously introduced a new topic of "liking" on social media the proposed happy hour topic as illustrated in FIG. 3A, and spontaneously introduced a new topic of favorite fried chicken restaurants as illustrated in FIG. 3B, The response is provided to the user (user 1) as shown in figure 3A.); 
delivering to the second user the communication assistant service communication in dependence on processing the stored third user point of view record (para [0125] The response prediction system 116 collects the determined topics 128, associated emotion labels 115, scored features 133, labeled user input sentences associated with one or more topics, and/or the created topic knowledge graph 135. In some aspects, the user input 130 includes a query 127. The response prediction system processes the record 133C to determine a response.), wherein the delivering to the second user the communication assistant service communication is performed while the user, the second user and the third user are participating in the certain communication instance (para [0126] The response prediction system 116 determines if one or more responses 132 should be predicted based on the feature scores 133. The response prediction system 116 compares each topic and the topics associated features scores 133 to a relevancy threshold. In some aspects, the response prediction system 116 utilizes the features scores to determine or calculate a relevancy score for a given topic. If the feature scores 133 or relevancy score for a given topic meet the relevancy threshold, the response prediction system 116 determines that response should be provided to conversation. Based on the processed record, the prediction system provides a response in the conversation. The response provided reads on the “delivering to the second user a communication assistant service notification”. Para [0138] For example, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Rinna also wants to join! Should I like the happy hour?" In this example, the chat bot 100 did not receive a user query, but responded spontaneously to the conversation since the topic of happy hour met a relevancy threshold. Similarly, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response, "[smiley face], here are the directions from Shinagawa to Ooimachi.", even though, none of the user requested or asked for directions from Shinagawa to Ooimachi. Further, Rinna spontaneously introduced a new topic of "liking" on social media the proposed happy hour topic as illustrated in FIG. 3A, and spontaneously introduced a new topic of favorite fried chicken restaurants as illustrated in FIG. 3B,); 
delivering to the third user a communication assistant service message in dependence on processing the stored point of view record and the stored second user point of view record (para [0125] The response prediction system 116 collects the determined topics 128, associated emotion labels 115, scored features 133, labeled user input sentences associated with one or more topics, and/or the created topic knowledge graph 135. In some aspects, the user input 130 includes a query 127. The response prediction system processes the record 133C to determine a response.), wherein the delivering to the third user the communication assistant service message is performed while the user, the second user and the third user are participating in the certain communication instance (para [0126] The response prediction system 116 determines if one or more responses 132 should be predicted based on the feature scores 133. The response prediction system 116 compares each topic and the topics associated features scores 133 to a relevancy threshold. In some aspects, the response prediction system 116 utilizes the features scores to determine or calculate a relevancy score for a given topic. If the feature scores 133 or relevancy score for a given topic meet the relevancy threshold, the response prediction system 116 determines that response should be provided to conversation. Based on the processed record, the prediction system provides a response in the conversation. The response provided reads on the “delivering to the second user a communication assistant service notification”. Para [0138] For example, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Rinna also wants to join! Should I like the happy hour?" In this example, the chat bot 100 did not receive a user query, but responded spontaneously to the conversation since the topic of happy hour met a relevancy threshold. Similarly, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response, "[smiley face], here are the directions from Shinagawa to Ooimachi.", even though, none of the user requested or asked for directions from Shinagawa to Ooimachi. Further, Rinna spontaneously introduced a new topic of "liking" on social media the proposed happy hour topic as illustrated in FIG. 3A, and spontaneously introduced a new topic of favorite fried chicken restaurants as illustrated in FIG. 3B,.).
Regarding Claim 29,

Wu teaches a system comprising: 
a memory; 
one or more processor in communication with memory; and
program instructions executable by the one or more processor via the memory to perform a method for providing a communication assistant service to users of a communication instance, comprising: 
obtaining a communication data stream in which a user of the users participates (para [0076] The chat bot 100 collects user inputs 130 for a conversation. The conversation may between the chat bot 100 and one user as illustrated in FIG. 3B or between the chat bot 100 and a plurality of users as illustrated in FIG. 3B. As such, the user inputs 130 may be from one or more users 102 of the chat bot 100 engaged in a conversation with each other and the chat bot 100. The user inputs 130 may include one or more queries for the chat bot 100. A conversation as utilized herein refers to electronic communication between the one or more users and the AI chat bot, which may be hosted by a site, a location, an application, the chat bot 100, and/or computing device. Further, the topics of the conversation may be open domain oriented. That is, any domain in ordinary lives may be involved in the conversation. Data is collected from a conversation between users.); 
extracting data relevant to a point of view of the user from the communication data stream by use of at least one pre-trained point of view classifier (para [0093] The sentiment system 114, also referred to herein as the sentiment analysis system or sentiment analysis classifier, collects user input 130 and the topics 128 from topic detection system 112. In some aspects, the sentiment system 114 of the chat bot 100 collects the user input 130 from the client computing devices 104. In other aspects, the sentiment system 114 collects the user input 130 from the topic detection system 112. A classifier is used to collect (i.e extract) data relevant to a point of view of the user (i.e sentiment));
 generating a point of view record of the user based on the data from the extracting (para [0121] The user-topic model 144 determines each user's interest in any identified topic. The user -topic model 144 may determines each user's interest based on introduction or following of a topic, engagement frequency in a topic, and/or sentiment analysis of the user to the topic. In some aspects, the user-topic model 144 utilizes a learning algorithm or model. As illustrated by FIG. 2B, the output of the user-topic model 144 may be the score 145 of each user's 102 interest in each identified topic 128. As such, the user -topic model 144 links each user to each identified topic and then may scores each user's interest in the topic utilizing engagement frequency in the topic and each user's sentiment for that topic. For example, the user-topic model 144 determines that User1's 129A interest in topic1 128A is represented by score 145A. 133c in figure 2B shows a POV record of user 1. The record has a score that is determined in part by the user’s sentiment towards the topic. The sentiment is determined using a classifier as noted in paragraph [0093]); 
storing the point of view record of the user from the generating in a knowledge base (para [0092] The topic detection system 112 stores each determined topic.); 
detecting a certain communication instance as being eligible for the communication assistant service (para [0078] A user query 127 as utilized herein refers to any question or request for the chat bot 100 from one or more users that requires or is intended to illicit a response or action by the chat bot 100. The system determines the communication instance as being eligible for the communication assistant service (chatbot) when the user asks question (makes a query)), wherein the user and a second user are participating in the certain communication instance at a time of the detecting (fig. 3A; and para [0138] Also, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response "show map of the restaurant; cost estimate: $40/person; at 18:00" in response to a user query of "Rinna did you record?" Additionally, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Drinking party! Currently we have two attendees" in response to a user question to the entire group of the conversation and not necessarily directed to the chat bot 100.); and 
delivering to the second user a communication assistant service communication in dependence on processing the stored point of view record of the user (para [0125] The response prediction system 116 collects the determined topics 128, associated emotion labels 115, scored features 133, labeled user input sentences associated with one or more topics, and/or the created topic knowledge graph 135. In some aspects, the user input 130 includes a query 127. The response prediction system processes the record 133C to determine a response.), wherein the delivering 13 Application No.: 15/626,362Docket No.: END920170134US1 is performed while the second user and the user are participating in the certain communication instance (para [0126] The response prediction system 116 determines if one or more responses 132 should be predicted based on the feature scores 133. The response prediction system 116 compares each topic and the topics associated features scores 133 to a relevancy threshold. In some aspects, the response prediction system 116 utilizes the features scores to determine or calculate a relevancy score for a given topic. If the feature scores 133 or relevancy score for a given topic meet the relevancy threshold, the response prediction system 116 determines that response should be provided to conversation. Based on the processed record, the prediction system provides a response in the conversation. The response provided reads on the “delivering to the second user a communication assistant service communication”. Para [0138] For example, as illustrated in FIG. 3A Rinna (or chat bot 100) provides the response "Rinna also wants to join! Should I like the happy hour?" In this example, the chat bot 100 did not receive a user query, but responded spontaneously to the conversation since the topic of happy hour met a relevancy threshold. Similarly, as illustrated in FIG. 3A, Rinna (or chat bot 100) provides the response, "[smiley face], here are the directions from Shinagawa to Ooimachi.", even though, none of the user requested or asked for directions from Shinagawa to Ooimachi. Further, Rinna spontaneously introduced a new topic of "liking" on social media the proposed happy hour topic as illustrated in FIG. 3A, and spontaneously introduced a new topic of favorite fried chicken restaurants as illustrated in FIG. 3B, The response is provided to the user (user 1) as shown in figure 3A.); 
ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base; and 
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a timestamp attribute in the point of view record of the user by reducing an amount preconfigured for the point of view of the user older than a threshold timeframe or a ratio proportional to an age of the point of view, such that the second user is informed of the point of view of the user (para [0092] If a determined topic has not been discussed by any user in the conversation for 23 hour, the timing of this topic is 23 hours. In some aspects, the timing threshold is 1 week, 3 days, 1 day, 12 hours, 6 hours, 5 hours, 1 hour, 30 minutes, 20 minutes, 10 minutes, or 5 minutes. And Para [0115] The topic engagement system 142 links each determined topic to any user engaged in (or provides input that relates to) that determined topic and scores the determined topic based on the number of engaged users or users linked to the topic, frequency of the topic (how many times the topic is discussed in the conversation), timing of the topic (or how recently the topic was discussed by one or more users), and/or the emotion label 115 of the topic.); 
ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base; and 
adjusting, prior to the delivering, a confidence weight corresponding to the point of view record based on a value of a context attribute in the point of view record of the user by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance (para [0122] For example, based on the conversation shown in FIG. 3A, if topic 1 128A is "happy hour", User1 129A may have a high interest score in Topic 1 128A of happy hour because User 1 introduced the topic, repeatedly engaged in the topic, and expressed a positive sentiment relating to the topic. However, in this same example, based on the conversation shown in FIG. 3A, the user -topic model 144 may determine that User2 has a lower interest score in topic 1 128A of "happy hour" since User 2 is a follower that only discussed the happy hour topic once and expressed a negative sentiment with regards to the happy hour topic ("Bad for work attendance"). User1 has a POV record with a topic 128A. User1 repeatedly expresses their interest in the topic shown in figure 3A, thus increasing the score (confidence weight) of the record.).

ascertaining that the communication assistant service query is directed to the point of view of the user and that the communication assistant service result is the point of view record of the user stored in the knowledge base; and 
However, Wu2 teaches
ascertaining that the communication assistant service query is directed to the point of view of the user (para [0112] The emotion card 1000 may refer to a data, collection about a user that contains various psychological condition information of a user. The emotion card 1000 may be established from one or more sessions between the user and the chatbot or between the user and a psychologist.) and that the communication assistant service result is the point of view record of the user stored in the knowledge base para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user’s emotions that they would not otherwise disclose to another person (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.).
Regarding Claim 30,
Wu and Wu2 teach the system of claim 29. Wu2 further teaches further comprising 
ascertaining that the second user will benefit from utilizing information stored in the point of view record corresponding to the user (para [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist.), based on analyzing the communication instance by use of the at least one pre-trained point of view classifier (para [0119] In an implementation, the sentiment analysis classifier may be of 8 dimensions and may discriminate 8 categories of emotion, including happy, angry, fearful, contemptuous, sad, surprise, disgusted and neutral.); 
formulating a communication assistant service query for the second user (para [0061] The index items in the index database 250 may be classified into a pure chat index set 252 and a psychological knowledge graph 254. The pure chat index set 252 may comprise index items that are prepared for free chatting between the chatbot and users or psychologists, and may be established with data from, e.g., social networks. The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.), wherein the communication assistant service query is directed to the point of view of the user, and a topic of the communication para [0113] As shown in FIG. 10, the emotion card 1000 may comprise at least one of topic, emotion, time period, reason, cure strategy and effectiveness.), and (para [0115] When the psychologist inputs a message "More details about User A", the chatbot may provide an emotion card, e.g., the emotion card 1000 in FIG. 10, to the psychologist.); 
locating, from the knowledge base, a communication assistant service result corresponding to the communication assistant service query (para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair. The psychological knowledge graph 254 may comprise a number of psychological data pairs in one or more psychological domains. A psychological data pair may be denoted as <Data 1, Data 2>. where a first data "Data 1" and a second data "Data 2" are a pair of psychological data that are relevant to each other.); and 
delivering the communication assistant service result to the second user such that the second user utilizes the communication assistant service result in the communication instance with the user, wherein the context attribute is selected from a location, a communication mode, and an emotional state (para [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist.).
Regarding Claim 35,
para [0112] The emotion card 1000 may refer to a data, collection about a user that contains various psychological condition information of a user. The emotion card 1000 may be established from one or more sessions between the user and the chatbot or between the user and a psychologist.) and that the communication assistant service result is the point of view record of the user stored in the knowledge base (para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.);
	Wu further teaches
 and adjusting, prior to the delivering, a confidence weight corresponding to the point of view record by increasing an amount preconfigured for the point of view of the user that had been expressed in a circumstance similar to the communication instance para [0122] For example, based on the conversation shown in FIG. 3A, if topic 1 128A is "happy hour", User1 129A may have a high interest score in Topic 1 128A of happy hour because User 1 introduced the topic, repeatedly engaged in the topic, and expressed a positive sentiment relating to the topic. However, in this same example, based on the conversation shown in FIG. 3A, the user -topic model 144 may determine that User2 has a lower interest score in topic 1 128A of "happy hour" since User 2 is a follower that only discussed the happy hour topic once and expressed a negative sentiment with regards to the happy hour topic ("Bad for work attendance"). User1 has a POV record with a topic 128A. User1 repeatedly expresses their interest in the topic shown in figure 3A, thus increasing the score (confidence weight) of the record. User sentiment and interest read on emotional state.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user’s emotions that they would not otherwise disclose to another person (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.).
Regarding Claim 36,
Wu and Wu2 teach the system of claim 15. Wu2 further teaches further comprising 
para [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist.), based on analyzing the communication instance by use of the at least one pre-trained point of view classifier (para [0119] In an implementation, the sentiment analysis classifier may be of 8 dimensions and may discriminate 8 categories of emotion, including happy, angry, fearful, contemptuous, sad, surprise, disgusted and neutral.); 
formulating a communication assistant service query for the second user (para [0061] The index items in the index database 250 may be classified into a pure chat index set 252 and a psychological knowledge graph 254. The pure chat index set 252 may comprise index items that are prepared for free chatting between the chatbot and users or psychologists, and may be established with data from, e.g., social networks. The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair.), wherein the communication assistant service query is directed to the point of view of the user, and a topic of the communication instance (para [0113] As shown in FIG. 10, the emotion card 1000 may comprise at least one of topic, emotion, time period, reason, cure strategy and effectiveness.), and (para [0115] When the psychologist inputs a message "More details about User A", the chatbot may provide an emotion card, e.g., the emotion card 1000 in FIG. 10, to the psychologist.); 
para [0061] The index items in the pure chat index set 252 may or may not be in a form of question-answer (QA) pair. Question-answer pair may also be referred to as message-response pair. The psychological knowledge graph 254 may comprise a number of psychological data pairs in one or more psychological domains. A psychological data pair may be denoted as <Data 1, Data 2>. where a first data "Data 1" and a second data "Data 2" are a pair of psychological data that are relevant to each other.); and 
delivering the communication assistant service result to the second user such that the second user utilizes the communication assistant service result in the communication instance with the user (para [0116] In an implementation, such as, in the chat flow 900 in FIG. 9, an emotion card may be used as a part of the information about the user that is provided to the psychologist when inviting the psychologist.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user’s emotions that they would not otherwise disclose to another person (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.).
Regarding Claim 37,
Wu and Wu2 teach the system of claim 15.  wherein the extracting data relevant to a point of view of the user from the communication data stream includes extracting a topic of the communication data stream to provide an extracted topic of the communication data stream (para [0113] For example, according to the session between the user and the chatbot in FIG. 7, when determining that the feedback from the user is positive, the emotion card 1000 may be generated, based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about "work"; The topic “work” is extracted based upon the communication stream between the users.), and determining a sentiment of the user in regard to the extracted topic of the communication data stream (para [0113] Emotion=so sad, too tired, which denotes that the emotion of the user is so sad and too tired; The emotion (i.e. sentiment) the user has towards the topic work is that it makes them too tired.), and wherein the selectively delivering to the second user the communication assistant service communication includes selectively delivering to the second user data indicating the sentiment of the user in regard to the extracted topic of the communication data stream (para [0115] In an implementation, an emotion card may be provided to a psychologist to help the psychologist to learn user information of a user. FIG. 11 illustrates an exemplary chat window 1100 between a chatbot and a psychologist according to an embodiment. The emotion card is delivered to the psychologist (i.e. second user) ).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user’s emotions that they would not otherwise disclose to another person (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.).
Regarding Claim 38,
Wu and Wu2 teach the system of claim 15. Wu2 further teaches wherein the extracting data relevant to a point of view of the user from the communication data stream includes extracting a topic of the communication data stream to provide an extracted topic of the communication data stream (para [0113] For example, according to the session between the user and the chatbot in FIG. 7, when determining that the feedback from the user is positive, the emotion card 1000 may be generated, based on information extracted from the session between the user and the chatbot, as comprising: Topic=work, which denotes that the topic between the user and the chatbot is about "work"; The topic “work” is extracted based upon the communication stream between the users.), and determining a sentiment of the user in regard to the extracted topic of the communication data stream (para [0113] Emotion=so sad, too tired, which denotes that the emotion of the user is so sad and too tired; The emotion (i.e. sentiment) the user has towards the topic work is that it makes them too tired.), and wherein the selectively delivering to the second user the communication assistant service communication includes selectively delivering to the second user data indicating the sentiment of the user in regard to the extracted topic of the communication data stream (para [0115] In an implementation, an emotion card may be provided to a psychologist to help the psychologist to learn user information of a user. FIG. 11 illustrates an exemplary chat window 1100 between a chatbot and a psychologist according to an embodiment. The emotion card is delivered to the psychologist (i.e. second user) ), 
Wu further teaches
…and wherein the determining a sentiment of the user in regard to the extracted topic has included processing historical data from data sources other than the communication data stream (para [0125] In other aspects, response prediction system 116 collects the labeled user input sentences, topics 128, topic associated emotion labels 115, user labels 129, and scored features 133 and/or the topic knowledge graph 135 from the sentiment system 114, the topic detection system 112, the analysis systems 126, and/or the topic jumping system 146).
para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Wu2 (para [0001] Artificial Intelligence (AI) chatbot is becoming more and more popular, and is being applied in an increasing number of scenarios.).
Doing so would allow for capturing a user’s emotions that they would not otherwise disclose to another person (para [0036] Instead of talking to real world people about sufferings or stresses, it is easier for a person to talk to a chatbot with angry words, sad words, dirty words, etc., since the person knows that these words will not actually hurt anybody in the real world. This opens a door for detecting people' negative emotions and further providing a corresponding cure strategy.).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US-20180196796-A1; hereinafter Wu) in view of Carbune et al. (US-20180061400-A1; hereinafter Carbune).
Regarding Claim 21,
The system of claim 29, wherein the detecting the certain communication instance as being eligible for the communication assistant service includes (a) ascertaining that the user belongs to a subscription service (para [0069] For example, e-commerce online shopping customizes the general chat bots to fit individual shops (for clothes, shoes, cameras, cosmetics and so on) and supply online and in-time conversation-style consumer services. Through this multiple round conversation, the consumers' questions are answered and the consumers' orders will be consequently received. In addition, consumers' detailed requests are clarified step-by-step during the session of a conversation. However, these types of consumer service chat bots are typically designed to be single-round question-answering service.) and… to produce point of view records of the user that specify a point of view of the user (para [0079] The chat bot 100 collects the user input 130 from the client computing device 104. The term "collect" as utilized herein refers to the passive receiving or receipt of data and/or to the active gathering or retrieval of data. The core worker 111 of the chat bot 100 collects the user input 130. And para [0121] describes how the POV records are generated as noted above.), and (b) 6Application No.: 15/626,362Docket No.: END920170134US1 ascertaining that the second user belongs to the subscription service (para [0069] Multiple users utilize the chat service including a second user) and… to produce point of view records that specify a point of view of the second user (And para [0121-0122] describes how the POV records are generated as noted above including a second user.).
	Wu does not explicitly disclose
	…has permitted the subscription service to process communication streams of the user
However, Carbune (US 20180061400 A1) teaches 
…has permitted the subscription service to process communication streams of the user (Para [0130] Each user for which personal information is to be collected is presented with one or more options to allow control over the information collection relevant to that user, to provide permission or authorization as to whether the information is collected and as to which portions of the information are to be collected.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the chatbot of Wu (para [0005] One aspect of the disclosure is directed to a system for a multiple topic chat bot.) with the chatbot of Carbune (para [0001] Automated assistants (also known as "personal assistant modules", "mobile assistants", or " chat bots") may be interacted with by a user via a variety of computing devices, such as smart phones, tablet computers, wearable devices, automobile systems, standalone automated assistant devices, and so forth.).
Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sharifi et al. (US-20170118576-A1) – discloses a method for extracting topic and sentiment information.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY K NGUYEN whose telephone number is (571)272-0217. The examiner can normally be reached Mon - Fri 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/H.N./Examiner, Art Unit 2121                                                                                                                                                                                                        
/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121